     Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.974 Page 1 of 57


                                                                                           Nov 26 2018
1 Julio Mayen
  15335 Castle Peak Lane
                                                                                               s/ judep
2 Jamul, CA 91935
3 ekultan@gmail.com                                                                     NUNCPROTUNC
  (619) 669-9904                                                                              11/20/2018
4
5
6
7
8                           District Court of the United States
9                          at the Southern District of California
10
11     Julio Mayen,                                            Case No. 3:17-CV-0050-JLS-MDD
          Plaintiff, Pro Se.                                   Hon. Janis L. Sammartino
12
             vs.
13                                                             PLAINTIFF'S OPPOSITION TO
       New Penn Financial, LLC
14     dba Shellpoint Mortgage Servicing,                      DEFENDANT'S MOTION TO
                                                               DISMISS OR FOR A MORE
15                                                             DEFINITE STATEMENT TO
16       Defendants                                            PLAINTIFF'S THIRD AMENDED
                                                               COMPLAINT'
17
                                                               Hearing Date:
18                                                             Date: Deceml5er 6,2018 --
19                                                             Time: 1:30 p.m.
                                                               Courtroom: 4D
20
                                                               Complaint filed:          January 11, 2017
21
                                                               FAC filed:                September 20, 2017
22                                                             SAC filed:                No
23                                                             TAC filed:                September 10, 2018
                                                               Trial Date:               None yet
24
25                                                             JURY TRIAL REQUESTED
26
27           1 Defendanterroneously labeled their latest filing as a Motion to Dismiss Plaintiff's SECOND Amended
             Complaint. Clearly Defendant did not read the Honorable Court's Order to Show Cause (Doc. 33: 10-12).
28

                                                      Mayen v Shellpoint
               (Plaintiffs Opposition to Defendant's Motion to Dismiss Plaintifrs Third Amended Complaint) - 1
     Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.975 Page 2 of 57




1      PLAINTIFF'S OPPOSITION TO DEFENDANT'S MOTION TO DISMISS
2       OR FOR A MORE DEFINITE STATEMENT TO PLAINTIFF'S THIRD
3                                        AMENDED COMPLAINT
4
                                             I.       INTRODUCTION
5
6          Plaintiff, Mr. Julio Mayen, consumer, pro se, insists that Defendant,
7 Shellpoint Mortgage Servicing, a debt collector, did not provided this Honorable
 8    Court, or Plaintiff, with the true and genuine name of the alleged owner/ creditor in
9 this instant matter before this Court, in violation of FDCPA § 803, 806, 807, 808,

lO    809, 812, 813; 15 USC § 1692a, 1692d, 1692e, 1692f, 1692g, 1962j and 1692k.
11
      The alleged owner/creditor sited in Defendant's documentation provided to the
12
      Honorable Court, and Plaintiff, is an erroneous owner/creditor, The Bank of New
13
      York, Exhibit TAC/ OPP-A, Defendant's letter dated 07/19/2016, which also
14
      violated California Commercial Code (CCC) § 3301 - "Person entitled to
15
      enforce" an instrument; and, Uniform Commercial Code (UCC) §3-30l(i)(ii)(iii) -
16
      "Person Entitled to Enforce Instrument." Defendant has never presented any
17
      authoritative documentation that they received an authentic/ legal endorsement
18
      from the legitimate alleged owner/ creditor of the instrument assigning Defendant
19
20 the full rights as a servicer despite Plaintiff's many requests.
21      A non-holder in possession of an instrument includes a person that acquired
22 rights of a holder by subrogation or under UCC § 3-203(a) - Transfer of
23    Instrument; Rights Acquired by Transfer, which Defendant never received by
24     subrogation because the alleged creditor is still unknown to Defendant, this
25     Honorable Court, and Plaintiff.
26
27             Despite Plaintiff's efforts, Plaintiff could not contact the alleged
28        owner/creditor that Defendant continues to claim owns Plaintiff's alleged loan,

                                                      Mayen v Shellpoint
               (Plaintiffs Opposition to Defendant's Motion to Dismiss Plaintiffs Third Amended Complaint) - 2
     Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.976 Page 3 of 57



         "The Bank of New York", because The Bank of New York ceased to exist as a
1
2        business on July 1, 2007, see Exhibit TAC/OPP-D.                                  Plaintiff contacted

3        Defendant again and asked them to clarify who it was that owns Plaintiffs'

4        alleged home loan, Plaintiff acquired Defendant's response letter dated July 28,

5        2016, Exhibit TAC/OPP-B, (This letter was never received by the Plaintiff It
6        was fOund as a response to Plaintiff's complaint filed with the Consumer
7        Financial Protection Bureau), page two (2), paragraph one (1), item 1, "The
 8       current owner of this loan is The Bank of New York Mellon, FKA, The Bank of
9        New York, as trustee ... ". The above Bank expressly rejected being the owner
10       of the loan, Exhibit TAC/OPP-El, E2 & E3, which Defendant is trying to
11       persuade this Honorable Court, and Plaintiff, that The Bank of New York
12
         Mellon is the owner of the loan, see Exhibit TAC/OPP-A, letter dated 7-19-
13
         2016 paragraph one (1) and Exhibit TAC/OPP-C, letter dated May 4, 2016
14
         paragraph two (2).
15
              Alleged owner/creditor, The Bank of New York Mellon, FKA, The Bank
16
         of New York, expressly states in Exhibit TAC/OPP-El, E2 & E3, that they "are
17
         nof' the owner/creditor in this instant matter.
18
              Defendant cannot provide definitive proof who the true and genume
19
         alleged creditor of Plaintiff's Note is despite many requests from the Plaintiff.
20
         Defendant (as a debt collector), received Plaintiff's paperwork knowing that the
21
22       statute of limitations of four ( 4) years on a debt had run and had expired yet is

23       still attempting to fraudulently collect.

24            Defendant fraudulently availed itself as Plaintiff's "servicer" knowing it is

25       only a, "debt collector" in all its correspondences with Plaintiff, continuing its

26       criminal enterprise (CCE) to defraud Plaintiff of his property in violation of the
27       IV Amendment of the U.S. Constitution: "The right of the people to be secure
28       in their persons, houses. papers, and effects, against unreasonable searches

                                                     Mayen v Shellpoint
              (Plaintiffs Opposition to Defendant's Motion to Dismiss Plaintiffs Third Amended Complaint) - 3
     Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.977 Page 4 of 57




1        and seizures, shall not be violated,. .. " (emphasis mine). Defendant did not

2        acquire 100% of all rights and entitlements the Note comes with, specifically,

3        rights to enforce payment of the alleged Note and the right to foreclose on the

4        alleged Note; only the owner/ creditor can do that, which Defendant cannot
5        expressly state who the alleged creditor is to this day and the Defendant does
 6       not fit the role.
 7             Right to enforce a Note requires strict compliance with the UCC in order
 8             to achieve the protective policies under the UCC. See, for example:
 9                 • Adams v Madison Realty & Development, Inc., 853 F.2d 163 (3rd
10                   Cir. 1988): This decision notes that strict compliance with the UCC
                     protects each intended owner of the Note as it gets passed about.
11
12                 • Cogswell v. Citifinancial Mortgage, 624 F.3d 395 (US Cir.ih
                     2010): Ruling against the foreclosure machine, the court raised the
13                   concern that the machine's failure to prove compliance with the
14                   UCC requirements created a reasonable concern about whether the
                     "[N}ote was actually held by another who would be entitled to
15                   enforce it against the property owners. "
16
                    • Bank of America v. Miller, 2011-0hio-1403 (OH Ct.App.2d 2011):
17                     "[I]t becomes essential to establish that the person who demands
18                    payment of a negotiable [N]ote, or to whom payment is made, is the
                      duly qualified holder, Otherwise, the obligor is exposed to the risk
19                    of double payment, or at least to the expense of litigation incurred
20                    to prevent duplicative satisfaction of the instrument. These risks
                      provide makers with a recognizable interest in demanding proof of
21                    the chain of title. "
22
               Defendant attempts through duress, coercion, and intimidation, to get
23
24       Plaintiff to pay a Note Plaintiff does not owe Defendant. Defendant has started

25       foreclosure proceedings which they have no authority to do, in violation of

26       book 17A American Jurisprudence 2d (Am Jur 2d), CONTRACTS § 218

27       Duress, coercion, or intimidation, that states:
28

                                                       Mayen v Shellpoint
               (Plaintiff's Opposition to Defendant's Motion to Dismiss Plaintiff's Third Amended Complaint) - 4
     Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.978 Page 5 of 57




 1            "Duress is the condition where one is induced by a wrongful act or threat
         of another to make a contract under circumstances which deprive one of the
2        exercise of his or her free will. Freedom of will is essential to the validity of an
3        agreement." See Vasapolli v. Rostoff, 39 F.3d 27, (1'1 Cir. 1994); Resolution
         Trust Corp. v. Kennelly, 57 F.3d 819 (91h Cir. 1995).
4
5              Defendant violated UCC § 3-502(a) Presentment, "means a demand made
6        by or on behalf of a person entitled to enforce an instrument"; 15 U.S.C. 1692e,
7        and § 807(5)(10) False or misleading representations, and CCC §
 8       1788.2(b)( c) Misrepresentations in communication, which Defendant 1s
9        neither the servicer or creditor, nor entitled to enforce the alleged Note or
10       foreclose on Plaintiff.
11             Defendant violated Fair Debt Collection Practices Act (FDCPA), §
12       809(a)(2); and 15 U.S.C. § 1692g, "(2) the name of the creditor to whom the
13
         debt is owed;" by providing false expressions to this Honorable Court, and
14
         Plaintiff, see Exhibits TAC/OPP-D & El, E2 and E3 as to who the true creditor
15
         1s.   The true and genuine owner/creditor is still unknown to Plaintiff, and
16
         deducing from Defendant expressions, Defendant does not know either. The
17
         truth concerning the alleged default status of Plaintiffs mortgage can only be
18
         answered by the true creditor, which is not the Defendant. Only the true creditor
19
         or a legally assigned servicer, can start foreclosure proceedings, not a debt
20
         collector.
21
22             Defendant is trying its best to fraudulently collect on a debt by falsely

23       claiming it is Plaintiffs servicer, which this Honorable Court has ruled it is not,

24       while Defendant falsely stated time and time again in all their correspondence

25       to Plaintiff, that Defendant is the servicer of Plaintiffs alleged loan. Again, a
26       fraudulent statement made knowingly and willfully for self-enrichment reasons,
27        for the presentment received from Defendant, was not an assignment from the
28        alleged owner/creditor of Plaintiffs' alleged Note.                                Being an alleged

                                                      Mayen v Shellpoint
               (Plaintiffs Opposition to Defendant's Motion to Dismiss Plaintiffs Third Amended Complaint) - 5
     Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.979 Page 6 of 57




1        "professional mortgage serv1cmg company," Defendant knew exactly the

2        species of expression it had received and its limitations, but chose to ignore

3        those limitations.

4            Defendant threatened Plaintiff with and initiated foreclosure proceedings if
5        Plaintiff did not make payments to Defendant, in violation of Am Jur 2d,
6        CONTRACTS § 220 Threats - "A threat is improper if:
7            (1) what is threatened is a crime or a tort, or the threat itself would be a
8               crime or a tort if it resulted in obtaining property;
             (2)what is threatened is the use of civil process and the threat is made in
9               badfaith;
10
             ( 4) the threat is a breach of duty ofgood faith and fair dealing under a
11               contract with the recipient.
12
                A threat is also improper if the resulting exchange is not on fair terms,
13
             and (2) the effectiveness of the threat in inducing the manifestation of
14
             assent is significantly increased by prior unfair dealing by the party making
15
             the threat, or (3) what is threatened is otherwise a use ofpower for
16
             illegitimate ends.
17
18
               For duress to exist, not only must a threat be improper, but it must leave
19
20           the aggrieved party without any reasonable alternative other than to assent

21           to the contract. The essential question is whether the threat has left the

22            individual bereft of the quality of mind essential to the making of a

23            contract. A threat is improper for purposes of establishing contractual
24            duress if:
25            ( 1) what is threatened is a crime or a tort, or the threat itself would be a
                  crime or a tort if it resulted in obtaining property;
26
              (3) what is threatened is the use of civil process and the threat is made in
27
              badfaith;
28

                                                     Mayen v Shellpoint
              (Plaintiffs Opposition to Defendant's Motion to Dismiss Plaintiff's Third Amended Complaint) - 6
     Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.980 Page 7 of 57



 1           (4) the threat is a breach of duty ofgood faith and fair dealing under a
             contract with the recipient. (emphasis mine). See, Centech Group, Inc. v.
2            Getronicswang Co., LLC., 32 Fed. Appx, 673 (4th Cir. 2002); Rissman v.
3            Rissman, 213 F.3d 381 (ih Cir. 2000); and Vail/Arrowhead, Inc. v. District
             Court for the Fifth Judicial Dist., Eagle County, 954 P.2d 608 (Colo. 1998).
4
              Plaintiff does not owe Defendant anything, for it was never assigned
5
         servicer duties by the true alleged owner/creditor because Defendant cannot tell
6
         this Honorable Court, or Plaintiff, who the true alleged owner/creditor is.
7
 8            Upon information and belief, Plaintiff feels Defendant is doing these

 9       fraudulent, unethical, abusive, deceptive, and unfair debt collection practices for

10       self-emichment in defiance of the statutes cited above, FDCPA of Congress,
11       California FDCPA, UCC laws, and Am Jur 2d American Law and cases, which
12       safe guards U.S. homeowners from corrupt debt collection practices such as
13       what is being perpetrated against Plaintiff.
14            Defendant is NOT Plaintiffs' mortgage servicer or creditor. Defendant has
15       never been Plaintiffs' mortgage servicer or creditor, and can never be Plaintiffs
16       mortgage servicer because Defendant received Plaintiffs supposed debt
17       collection paperwork after the "collection of a debt" time limit of four years,
18       statute of limitations, had run over four and a half years. Defendant must have
19
         known being a "professional mortgage servicing company." By law, Defendant
20
         cannot be assigned the duties of mortgage servicer if the alleged Note is in
21
         supposed default prior to Defendant receiving it, and Defendant has no power
22
         or authority to foreclose on Plaintiffs property.
23
              Even knowing what the FDCPA says concerning what a debt collector can
24
         do, and the documentation it must provide an alleged debtor, Defendant,
25
         knowingly and willfully, without regard for Federal or State Code, UCC law,
26
         Am Jur 2d American Law, and case law, violated all the above for self-
27
         enrichment.
28

                                                     Mayen v Shellpoint
              (Plaintiffs Opposition to Defendant's Motion to Dismiss Plaintiffs Third Amended Complaint) - 7
     Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.981 Page 8 of 57




1             Defendant is in violation ofFDCPA § 809(a)(2); and 15 U.S.C. § 1692g

2        where, Exhibit TAC/OPP-C, letter dated 4 May 2016, states on the front page

3        in paragraph two (2), Sentence two (2), that "Shellpoint Mortgaging

4        Servicing("Shellpoint") began servicing the loan on the behalf of the owner
5        referenced above on or about March 1, 2014.", that being, "The Bank of New
6        York Mellon, Formally Known As (FKA), The Bank of New York, as trustee
7        for CWMBS 2005-007, currently the owner of the account ending in 2584,
 8       which is absolutely FALSE, see Exhibit TAC/OPP-E-1, E-2 & E-3, The Bank
9        of New York Mellon's email(s) to Plaintiff dated September 29, 2014, July 18,
10       2016 and October 4, 2018, absolutely contradicts Defendants' assertion that the
11       above Bank owns Plaintiff's alleged mortgage loan.
12            Additionally, Defendant was not conspicuous m expressly identifying
13
         itself in Exhibits TAC/OPP-A & C, as a "debt collector", in violation of 15
14
         U.S.C. § 1692j, and FDCPA § 812(a)(b) Furnishing certain deceptive forms,
15
         by "creat[ing] the false belief in a consumer that a person other than the
16
         creditor of such consumer is participating in the collection of or in an attempt
17
         to collect a debt such consumer allegedly owes such creditor, when in fact such
18
         person is not so participating." (emphasis mine).
19
              Defendant, in bad faith, Exhibits TAC/OPP-A & C, knowingly and
20
         willfully fails to expressly identify Defendant's true professional title, "debt
21
22       collector", in the letters Defendant sent to Plaintiff. Instead, Defendant veiled

23       itself as Plaintiff's "mortgage servicer," numerous times in violation of§ 1692j,

24       and FDCPA § 812(a)(b) Furnishing certain deceptive forms; 15 U.S.C. §

25        1692k, and FDCPA § 813(a)(1)(2)(3)(b)(l)(d) Civil liability; and Chapter 47,
26       FRAUD AND FALSE STATEMENTS, 18 U.S.C. § 1001(a)(1)(2)(3)(b)(c)(l),
27        Statements or entries generally; and§ 1018 Official certificates or writings.
28            Which states:

                                                      Mayen v Shellpoint
              (Plaintiff's Opposition to Defendant's Motion to Dismiss Plaintiff's Third Amended Complaint)- 8
     Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.982 Page 9 of 57




 1
            18 U.S.C. Chapter 47 - FRAUD AND FALSE STATEMENTS § 1001.

2        Statements or entries generally:

3            (a) "Except as otherwise provided in this section, whoever, in any matter
                within the jurisdiction of the executive, legislative, or judicial branch of
4               the Government of the United States, knowingly and willfully-
5
                     (1) falsifies, conceals, or covers up by any trick, scheme, or device a
6                        material fact;
7                    (2) makes any materially false, fictitious, or fraudulent statement or
 8                      representation; or

 9                        (3) makes or uses any false writing or document knowing the
                             same to contain any materially false, fictitious, or fraudulent
10
                              statement or entry; shall be fined under this title or imprisoned
11                            not more than 5 years, or both.
12                        (b) Subsection (a) does not apply to a party to a judicial
13                        proceeding,     to that party's counsel, for statements,
                          representations, writings or documents submitted by such party or
14                        counsel to a judge or magistrate in that proceeding.
15                        (c) With respect to any matter within the jurisdiction of the
                          legislative branch, subsection (a) shall apply only to-
16
17                             (1) administrative matters, including a claim for payment, a
18                                 matter related to the procurement of property or services,
                                  personnel or employment practices, or support services, or
19                                 a document required by law, rule, or regulation to be
20                                 submitted to the Congress or any office or officer within the
                                   legislative branch; or ... "
21
22            And; 18 U.S.C. § 1018. Official certificates or writings-:
23                  "Whoever, being a public officer or other person authorized by any
24     law of the United States to make or give a certificate or other writing, knowingly
25     makes and delivers as true such a certificate or writing, containing any statement
26 which he knows to be false, in a case where the punishment thereof is not
27
28

                                                      Mayen v Shellpoint
               (Plaintiffs Opposition to Defendant's Motion to Dismiss Plaintiff's Third Amended Complaint) - 9
     Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.983 Page 10 of 57




 1     elsewhere expressly provided by law, shall be fined under this title or imprisoned
2 not more than one year, or both. "
3              Additionally, Exhibit TAC/OPP-C, page two (2), approximately the

4         middle of the page, the Defendant finally expresses in the first sentence of the
5         paragraph that "This communication is from a debt collector" in the same font
6         and color as the rest of the letter.
 7             Neither a heading in capitals equal to or greater in size than the
 8        surrounding text, or in contrasting type, font, or color to the surrounding text of
 9        the same or lesser size are found in Exhibit TAC/OPP-A & C stating this letter
10        is from a debt collector, see FDCPA § 807, 15 U.S.C. 1692e(4)(5), FDCPA §
11        812, 15 U.S.C. 1692j(a)(b) and U.C.C. § 1-201(10). In Exhibit TAC/OPP-B,
12        the "debt collector" statement was buried on page three (3), while the first two
13
          pages are dedicated to persuading Plaintiff that Defendant "is indeed" the
14
          alleged "assigned servicer" by the supposed owner of the loan, even though on
15
          page two (2), item 5, it states: " ... the loan was transferred to Shellpoint in
16
          March 2014.", and yet, two (2) paragraphs down it states on line two (2) that:
17
          "Enclosed is a copy of the Assignment ... "                       So which is it, Transferred or
18
          Assigned? The first title makes you nothing more than a "debt collector", and
19
          the second title allegedly makes you the "owners' servicer" who can proceed
20
          with foreclosure proceedings, which a "debt collector" cannot, for it lacks the
21
22        power and authority to foreclose according to the Note and Deed of Trust which

23        only the "servicer" can do.

24             Defendant violated 15 U.S.C. § 1692i; andFDCPA § 81l(a)(l) states:

25
             (a)"Venue: Any debt collector who brings any legal action on a debt against
26
                 any consumer shall-
27
28

                                                      Mayen v Shellpoint
               (Plaintiffs Opposition to Defendant's Motion to Dismiss Plaintiffs Third Amended Complaint) - 10
     Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.984 Page 11 of 57




1               ( 1) in the case of an action to enforce an interest in real property securing

2                   the consumer's obligation, bring such action only in a judicial district

3                   or similar legal entity in which such real property is located; ... "

4             Defendant has brought legal action on a debt to enforce an interest in real
5         property but did not secure the consumer's obligation, for Defendant has stated
6
          in Exhibit TAC/OPP-B that the mortgage loan was "transferred." Defendant
7
          has never expressed that it secured consumer's obligation.
 8
               Therefore, these abominable foreclosure proceedings are fraudulent and
9
          were done knowingly and willfully for self-enrichment by Defendant.
10
               Defendant fraudulently veiled itself as the "servicer" in all its
11
          correspondences with Plaintiff in violation ofU.C.C. § 1-201(10) which states:
12
            ""Conspicuous", with reference to a term, means so written, displayed, or
13
          presented that a reasonable person against which it is to operate ought to have
14
15        noticed it. Whether a term is "conspicuous" or not is a decision for the court.

16         Conspicuous terms include the following:

17         (A) a heading in capitals equal to or greater in size than the surrounding text,
              or in contrasting type, font, or color to the surrounding test of the same or
18            lesser size; and
19         (B) Language in the body of a record or display in larger type that the
              surrounding text, or in contrasting type, font, or color to the surrounding
20
               text of the same size, or set offfrom surrounding text of the same size by
21            symbols or other marks that call attention to the language. "·
22          On the issue of Plaintiffs prior bankruptcies, Plaintiff withdrew all three of
23     his bankruptcies prior to any judicial review, and they have no bearing on this
24     Complaint.
25          Plaintiff did provide enough facts supporting Plaintiffs claims under FDCP A
26
       as noted above, and reiterated them for Defendant's benefit.
27
28

                                                      Mayen v Shellpoint
               (Plaintiffs Opposition to Defendant's Motion to Dismiss Plaintiffs Third Amended Complaint) - 11
     Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.985 Page 12 of 57



       Plaintiff has used the proper verbiage in his Complaints filed that include all
1
2 parties involved in this Complaint.

3
4                                  II.      STATEMENT OF FACTS
5              A.        The Loan and Deed of Trust
6
                The Deed of Trust Exhibit TAC/OPP-F, outlines on page 13-14,
7
                paragraph 22, who can commence foreclosure proceedings, and a debt
8
                collector is not a party authorized to commence foreclosure proceedings.
 9
10              Defendant is neither the owner of the loan, nor the "assigned" servicer of

11              the Plaintiffs' mortgage loan, and therefore, has no power or authority to

12              commence any kind or type of foreclosure proceedings against Plaintiff.

13              B.      Plaintiff Bankruptcy Filings
14
                Plaintiff withdrew all three of the bankruptcy filings filed prior to any
15
                judicial review or ruling, and have no bearing on the complaint Plaintiff
16
                is bringing against Defendant in this case.
17
18
19
                                          III.     LEGAL STANDARDS
20
21              Book 37, American Jurisprudence 2d, (Am Jur 2d), FRAUD AND
22              DECEIT§ 45-Generally, copyright 2001, states:
23                   "A fraud may be perpetrated by false pretenses or by any trick, device,
24              artifice, scheme calculated to injure another. The common characteristic
25              of cases involving fraudulent devices or false pretenses is the deprivation
26              of another of a right, money, or property by artful and deceptive words
27              and acts which, when the facts are known, were more or less obviously
28

                                                     Mayen v Shellpoint
              (Plaintifrs Opposition to Defendant's Motion to Dismiss Plaintiffs Third Amended Complaint) - 12
     Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.986 Page 13 of 57




 1              said or done with intent to defraud. " (emphasis mine).                                 See, In re

2              Felber's Estate, 193 Or. 231, 238 P.2d 203, 31 A.L.R.2d 231 (1951);

3               US. v. Norton, 108 F.3d 133 (8th Cir. 1997); Raison v. Silo, 114 A.D.
4               358, 99 N.Y.S. 934 (3d Dep't 1906); Hill v. Chamberlain, 64 A.D. 609,
5               71 N.Y.S. 639 (4th Dep't 1901), affd, 170 N.Y. 595, 63 N.E. 1117
6               (1902), which is what Defendant has done.
7               And, Am Jur 2d, FRAUD AND DECEIT § 47- False identification or
 8              impersonation; forgery, states:
 9                 "Fraud may be predicated on a false introduction or identification.
10              Forgery is a method of impersonating an owner offunds and is therefore
11              a species offraud. One who represents himself to be another, the owner
12
                of certain property, and who feigns to dispose of such property, commits
13
                a gross fraud. Also, one who aids another's impersonation by identifj;ing
14
                the person as the person he or she claims to be is also guilty offraud. "
15
                See, Union Co. v. Cobb, 73 Ohio L. Abs. 155, 136 N.E.2d 429 (Ct. App.
16
                10th Dist. Franklin County 1955); Raser v. Moomaw, 78 Wash. 653, 139
17
                P. 622 (1914), which Defendant has done.
18
                Also, Defendant violated: Am Jur 2d, FRAUD AND DECEIT § 49-
19
                Enticement into jurisdiction, that states:
20
21
                   "If a person is induced by artifice, fraud, or misrepresentation to come
22              within the jurisdiction of a court for the purpose of obtaining service of

23              process, not only will the service be set aside on motion, but also an

24              action of damages may be maintained for the deceit. " See, Sweet v.
25              Kimball, 166 Mass. 332, 44 N.E. 243 (1896); Cook v. Brown, 125 Mass.
26              503, 1878 WL 11004 (1878); Phelps v. Goddard, 1 Tyl. 60, 1801 WL
27              480 (1801); Townsend v. Smith, 47 Wis. 623, 3 N.W. 439 (1879), which
28              the Plaintiff will do.

                                                     Mayen v Shellpoint
              (Plaintiffs Opposition to Defendant's Motion to Dismiss Plaintifrs Third Amended Complaint) - 13
     Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.987 Page 14 of 57




 1               Defendant violated the preceding in every action it took to attempt to

2               defraud Plaintiff of his legal property using fraudulent presentments,

3               duress, coercion, and intimidation.                          The California FDCPA                §

4               1788.13(i)(l) states:
5                  "No debt collector shall collect or attempt to collect a consumer debt
6               by means of the following practices:
7                  (i) The false representation of the true nature of the business or
8               sen;ices being rendered by the debt collector; and
9                  (!) Any communication by a licensed collection agency to a debtor
10              demanding money unless the claim is "actually assigned" to the
11              collection agency. "
12
                       Defendant, in their, "Defendant's Memorandum Of Points And
13
                Authorities To Its Motion To Dismiss Or For A More Definite
14
                Statement As To Plaintifrs Second Amended Complaint", (Doc. 35-
15
                1, on page 6 of 8, lines 15-20), where Defendant dismissively taunts
16
                Plaintiff by stating; "Nowhere did the court find Shellpoint is not also
17
                Mr. Mayen 's loan sen;icer; nor is there authority to support a debt
18
                collector cannot also be a mortgage sen;icer. " (emphasis mine).
19
                       Defendant's tenor suggests Defendant cares less what his title is,
20
                just that Defendant will, by any means available, seize Plaintiff's
21
22              property for self-enrichment. Plaintiff's Complaint is, Defendant is not

23              Plaintiff's loan servicer or creditor and has no power and authority to

24              foreclose on Plaintiff. Defendant is just a debt collector with a complete
25              disregard of the rule of law. Defendant's actions conform to:
26                  Am Jur 2d, FRAUD AND DECEIT § 120-Reckless disregard of
27              falsity:
28

                                                     Mayen v Shellpoint
              (Plaintifrs Opposition to Defendant's Motion to Dismiss Plaintiffs Third Amended Complaint) - 14
 Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.988 Page 15 of 57



 1             "False statements that are made recklessly, without knowing or caring

2           whether they are true or false, will support an action offraud or deceit.

3           Accordingly, the scienter or intent to deceive requirement, for purposes
4           of a fraud claim, can be satisfied by a showing of recklessness. A
5           representation is "reckless"              if it is made without any knowledge of the
6           truth, orif the person making the representation knows that he or she
7           does not have sufficient information or a basis to support it, or if the
 8          maker realizes that he or she does not know whether or not the statement
9           is true. Other courts have applied standards so that statements made "in
10          reckless disregard to the truth" or "in conscious indifference to its truth"
11          or that it is "recklessly made with the intent of deceiving the opposite
12
            party" are fraudulent. A defendant is liable in a tort action offraud or
13
            deceit only       if the defendant knows that a representation false or is
14
            recklessly indifferent is the sense that the defendant knows that he or she
15
            lacks knowledge as to its truth or falsity." See, Ausley v. Bishop, 133
16
            N.C. App. 210, 515 S.E.2d 72 (1999); Lord v. Souder, 748 A.2d 393
17
            (Del. 2000); BCCI Holdings (Luxembourg) Societe Anonyme v. Khalil,
18
            56 F. Supp. 2d, 14 (D.D.C.1999), affs in part, rev'd in part and
19
            remanded on other grounds, 214 F.3d 168 (D.C. Cir. 2000), cert. denied,
20
            121 S. Ct. 382, 148 L. Ed. 2d 295 (U.S. 2000) (applying District of
21
22          Columbia law); VF Corp. v. Wrexham Aviation Corp., 350 Md. 693, 715

23          A.2d 188 (1998).

24
25                                         IV. ARGUMENT
26          A. Judicial Estoppel Bars this Entire Case
27
28

                                                 Mayen v Shellpoint
          (Plaintiffs Opposition to Defendant's Motion to Dismiss Plaintiffs Third Amended Complaint) - 15
     Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.989 Page 16 of 57




 1                   It is Plaintiffs mistake for not stating unforeseen future claims in his

2                    three prior bankruptcy proceedings, Plaintiff pleads legal ignorance.

3                    Plaintiff is neither an attorney, lawyer, or law firm, nor can Plaintiff
4                    afford any of the proceedings, nor any counselor fees.                             Plaintiff is
5                    trying his very best to conform to the Honorable Court's rules and
6                    federal regulation. I assure the Honorable Court my oversight of
7                    leaving this claim out of the bankruptcies was purely unintentional.
 8                   Defendant accuses Plaintiff of ''playing fast and loose" with the court,
9                    which is utter rubbish. Plaintiff struggles to put a proper complaint
10                   together, much less ''play fast and loose" with this or any Honorable
11                   Court, how absurd!
12
13
                B.     No Claim for "FDCPA, CCC and Fraud Violations"
14
                     Plaintiff made the Defendant's FDCPA violations very plain in
15
                     Plaintiffs TAC, but in the light of justice and good faith, Plaintiff has
16
                     delineated in detail with amazing clarity and conciseness Defendant's
17
                     illegal, deceptive, and fraudulent collection practices, that, not only
18
                     undermined Plaintiffs confidence, but the public confidence in the
19
                     mortgage loan industry which is essential to the continued functioning
20
                     of the banking and credit system and sound extensions of credit to
21
22                   consumers.

23
24              C.      Sarah Mayen is a Necessary and Indispensable Party
25                   Consumers, Mr. and Mrs. Mayen, have been stated in all Plaintiffs
26                   complaints including Plaintiffs TAC, and this Motion to Dismiss
27                   which makes Defendant's complaint a moot point.
28

                                                     Mayen v Shellpoint
              (Plaintiffs Opposition to Defendant's Motion to Dismiss Plaintifrs Third Amended Complaint) - 16
 Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.990 Page 17 of 57




 1                                        V.       CONCLUSION
2            Plaintiff for the third time has proffered, along with this Opposition to
3            Defendant's Motion to dismiss Plaintiffs TAC, (Docs. 35 and 35-1),
4            what Plaintiff feels is a competent response to Defendant's feeble and
5            weak contentions. That Defendant knowingly and willfully and without
6            the True alleged Creditor's permission or consent, through fraudulent
7            presentments and schemes, attempt to deny Plaintiffs right to verify the
 8           True Alleged Creditor in this matter, by bullying Defendant's way
9            through these processes. The truth is, Defendant has, and continues to
10
             violate, all the above cited Federal, State, U.C.C. laws, Am Jur 2d
11
             American Laws as presented through fraudulent misrepresentation and
12
             fraudulent presentments as Exhibited throughout this complaint.
13
14
                                               VI. PRAYER
15
16           Plaintiff humbly requests this Honorable Court grant the following:

17
18    1.     Dismiss, with prejudice, Defendant's Motion to Dismiss Plaintiffs Third
19           Amended Complaint filing, (Docs. 35 and 35-1),
20    2.     Rule in favor of Plaintiffs TAC, (Doc. 34),
21    3.     Order Defendant to cease and desist the fraudulent collection and
22           foreclosure proceedings against Plaintiff with prejudice.
23    4.     Order Defendant's to rescind and expunge the Notice of Default,
24           Substitution of Trustee and Notice of Trustee sales from the record at the
25           San Diego County Recorder's Office immediately.
26    5.     Award Plaintiff actual damages pursuant to FDCPA §813(1); 15 U.S.C.
27            1692k(l) in the amount of$2,000,000.00 per incident.
28

                                                  Mayen v Shellpoint
           (Plaintifrs Opposition to Defendant's Motion to Dismiss Plaintiffs Third Amended Complaint) - 17
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.991 Page 18 of 57




  1    6.      Award Plaintiff additional damages pursuant to FDCPA §813(2); 15

  2            U.S.C. 1692k(2) in the amount of $2,500.00 per incident.
  3    7.       Award Plaintiff any and all incidentals that this court is able to and grant
  4            in this matter.
  5
  6
  7
  8
  9         Respectfully submitted this 20'h day of November 2018

 10
 11
 12
                                                                             Mayen, Plai    f, Pro Se
 13                                                                          5 Castle Peak Lane
                                                                        Jamul, CA 91935
 14
                                                                        619-669-9904
 15                                                                     ekultan@gmail.com
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                      Mayen v Shellpoint
             (Plaintifrs Oppositior) tct Defendant's Motion to Dismiss Plaintifrs Third Amended Complaint) - JS
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.992 Page 19 of 57




  1                                            VERIFICATION
  2
  3 The undersigned, for himself declares:
  4
  5      I am the Plaintiff in the above-entitled action. I have read the forgoing
  6 complaint and know the contents thereof. With respect to the causes of action
  7 alleged by me, the same is true by my own knowledge, except as to those
  8 matters which are therein stated on infonnation and belief, and, as to those
  9 matters, I believe them to be true.
  10
  11     I declare under penalty of perjury under the laws of the United State of
       America, that the forgoing is true and correct.
  12
  13 Date: November 20, 2018


                                                                 By~~~
  14
  IS                                                              Jcl'(;Maien
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                     Mayen v Shellpoint
              (Plaintifrs Opposition to Defendant's Motion to Dismiss Plaintifrs Third Amended   Complaint)~   19
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.993 Page 20 of 57




 1                                               Proof of Service
 2
 3 I certify that f have served a copy of:
 4       1 - Plaintiff's Opposition to Defendant's Motion to Dismiss or for a More
 5    Definite Statement to Plaintiff's Third Amended Complaint, with Exhibits,
 6    against Defendant New Penn Financial, LLC, dba Shellpoint Mortgage
 7    Servicing (Shellpoint), on
  8   November 20, 2018 by (OVERNIGHT DELIVERY) via Federal Express:
 9
 10
 11   AKERMANLLP                                                     Attorneys for Defendant
      PRESTON K. AS CHERIN (SBN 260361)                              New Penn Financial, LLC, dba
 12 Email: preston.ascherin@akerman.com                              Shellpoint Mortgage Servicing
 13   PARISA JASSIM (SBN 273915)                                     (Shellpoint)
      Email: parisa.jassim@akennan.com
 14 601 West Fifth Street, Suite 300
 15   Los Angeles, California 90071
      Telephone: (213) 688-9500
 16
    , Facsimile: (213 627-6342
 17
 18
 19
 20                                                                     Mayen
                                                                        5 Castle Peak Lane
 21                                                                     I, CA 91935
 22                                                                ekultan@gmail.com
 23
 24
 25
 26
 27
 28

                                                      Mayen v Shellpoint
              (Plaintifrs Opposition to J>efendant's Motion to Dismiss Plaintifrs Ttiird Amended Complaint) - 20
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.994 Page 21 of 57




                  Exhibit TAC/OPP-A
                                                                               ~ Sh~!!P? int                           Th~~;~:~~~~::~:~~~~
  Case  3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.995 Page 22 of 57
   P.O. BOX 1410
     TROY, Ml 48099-1410                                                                                       Mon -
     RETURN SERVICE REQUESTED
                                                                               '::J Mortgage Servicing                   sat: s:ooAM-3:00PM


                                                                                           Phone Number: 866-316-4706
                                                                                                Fax: 866-467-1137
                                                                                                                                           BJ
                                                                                               www.shellpointmtg.com
     h•1•1lh'll1ulMhll•1lll•luh•lll•11•lllll1•J•ll•hltololo1I
     S-SFRECS20 L-151 R-117
     P5W2DF00300731-673884692 I01462
                                                                                 Loan Number:        0515393708
     JULIO MAYEN                                                                 Principal Balance:' $1,178,080.66
     SARAH MAYEN                                                                ! Property:          15335 Castle Peak Lane
     15335 CASTLE PEAK LN                                                                            Jamul, CA 91935
     JAMUL CA 91935-2238

                                                                                                                               07119/2016




·· RE: l:Oan Number: 05i5393108 ·

 Dear Julio Mayen and Sarah Mayen:

 We are in receipt of your recent complaint regarding the above-referenced account serviced by Shellpoint Mortgage Servicing, on
 behalf of BANK OF NEW YORK AS TRUSTEE FOR CWMBS 2005-07, the owner of your loan. Their address is
  101 Barclay St., 8W New York NY 10286

 We are working to gather the requested information and will respond within the allotted timeframe.

 If we can be of any further assistance, please contact our Customer Service department at 866-316-4 706.

  Si usted no entiende el contenido de esta carta, por favor contacte a uno de nuestros representantes que hablan espaiiol al nllmero
  866-316-4706.


  Customer Service Department
  Shellpoint Mortgage Servicing



                                                                               ·--~--·----------·--~-----




                SEE REVERSE SIDE OR ATTACHED FOR AN IMPORTANT STATEMENT OF YOUR RIGHTS.
                                                                                                              P 1000001 A-0515393708000260t01JG400
 Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.996 Page 23 of 57
                           Please read the following important notices as they may affect your rights.

This is an attempt to collect a debt and any information obtained will be used for that purpose. This communication is from a debt
collector.

If you are a customer in bankruptcy or a customer who has received a bankruptcy discharge of this debt: please be advised that this
notice is to advise you of the status of your mortgage loan. This notice constitutes neither a demand for payment nor a notice of
personal liability to any recipient hereof, who might have received a discharge of such debt in accordance with applicable bankruptcy
laws or who might be subject to the automatic stay of Section 362 of the United States Bankruptcy Code. However, it may be a notice
of possible enforcement of the lien against the collateral property, which has not been discharged in your bankruptcy.

California Residents: As required by law, you are hereby notified that a negative credit bureau report reflecting on your credit record
may be submitted to a credit reporting agency if you fuil to fulfill your credit obligation.

The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collection Practices Act require that, except under
unusual circumstances, collectors may not contact you before 8 a.m. or after 9 p.m. They may not harass you by using threats of
violence or arrest or by using obscene language. Collectors may not use fulse or misleading statements or call you at work if they
know or have reason to know that you may not receive personal calls at work. For the most part, collectors may not tell another
person, other than your attorney or spouse, about your debt. Collectors may contact another person to confirm your location or
enforce a judgment. For more information about debt collection activities, you may contact the Federal Trade Commission at
1-877-FTC-HELP or www.ftc.gov.

Attention Servicemembers and Dependents: The federal Service-members Civil Relief Act and certain state laws provide
important protections for you, including interest rate protections and prohibiting foreclosure under most circumstances during and
twelve months after the servicemember's military or other service. Counseling for covered servicemembers is available from
Military OneSource and the United States Armed Forces Legal Assistance or other similar agencies.

The following is a Spanish translation of the information previously provided:

                         Lea por favor las siguientes avisos importantes que puedan afectar sos derechos.
El objeto de la presente notificaci6n es gestionar el cobra de la deuda, y toda informaci6n obtenida serA utilizada a tal fin. La
presente comunicaci6n proviene de un agente de cobra de deudas.

Si usted es un cliente en situaci6n de bancarrota o un cliente que ha recibido una eliminaci6n de esta deuda por bancarrota: tenga en
cuenta que esta notificaci6n tiene como fin informarle sobre el estado de su prf:stamo hipotecario. Este aviso no constituye una
exigencia de pago ni un aviso de responsabilidad civil contra ninguno de las destinatarios de la presente notificaci6n, que pudiese
haber recibido un descargo de este tipo de deuda de conformidad con la legislaci6n vigente sobre bancarrota o que pudiera ser objeto
de suspensi6n automcitica en virtud del Articulo 362 del C6digo de Bancarrota de los Estados Unidos. No obstante, puede ser una
notificaci6n de una posible aplicaci6n de gravamen sabre la propiedad coma garantia, que atm no ha sido descargada en su proceso
de bancarrota.

"Como es requerido por la ley usted esta siendo notificado por este media que un reporte de credito negativo afectando su reporte de
credito puede ser remitido a una agencia de reporte de creditos, si usted no puede satisfacer las terminos de su obligaci6n."

..El acto estatal de Rosenthal Fair Debt Collection Practices, y el acto federal de Fair Debt Collection Practices requieren que, a
menos de circunstancias inusua1es, los cobradores no pod.ran contactarlo antes de las 8 a.m. o despuCs de las 9 p.m. Ellos no lo
podrain acosar usando amenazas violentas o arrestarlo o usar un lenguaje ofensivo. Los cobradores no podran usar declaraciones
falsas o engafi.osas o llamarlo a su trabajo si ellos saben o tienen raz6n para saber que usted. no puede recibir llamadas personales en
su trabajo. En general, cobradores no le podrAn decir a otra persona, aparte de su abogado-o su esposa, acerca de su deuda. Los
cobradores se pod.ran comunicar con otras personas para pod.er comunicarse con usted, y para entablar un juicio. Para mas
informaci6n sobre las actividades de colecci6n de deuda, usted puede contactar Federal Trade Commission al 1-877-FTC-HELP o
www.ftc.gov"

AtenciOn uniformados y dependientes: la Ley federal de Ayuda Civil para Uniformados y algwias leyes estatales brindan
importantes protecciones para usted, que incluyen protecciones para las tasas de interes y la prohihici6n de las ejecuciones
hipotecarias en la mayoria de las circunstancias durante y doce meses despues del servicio militar u otro tipo de servicio. Hay
consejeria para los uniformados disponible de Military OneSource y de United States Armed Forces Legal Assistance (Asistencia
juridica para las Fuerzas Armadas de los Estados Unidos) u otros organismos similares.
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.997 Page 24 of 57




                  Exhibit TAC/OPP-B
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.998 Page 25 of 57



                                            Shellpoint
                                            Mortgage Servicing
                                                                                             Hours ofOperation
     55 Beattie Place, Suite 110         Toll Free Phone 1-800-365-7107         Monday-Friday 8:00AM-10:00PM
     Greenville, SC 29601                 Toll Free Fax 1-866-517-8525                Saturday 8:00AM-3:00PM



      July 28, 2016


      Julio Mayen
      Sarah Mayen
      15335 Castle Peak Lane
      Jamul, CA 91935


      RE:       Case# 160715-000040
                Reference Number: 0515393708


      Dear Mr. and Mrs. Mayen:

      This letter is in response to the Consumer Financial Protection Bureau ("CFPB") complaint
      submitted July 15, 2016, regarding the above referenced loan. Shellpoint Mortgage Servicing
      ("Shellpoint") began servicing the loan on March l, 2014.

      Please note, Shellpoint takes its customer service and consumer protection obligations very
      seriously and has significant staff dedicated to its compliance related functions in order to
      identify, resolve, and permanently correct operational deficiencies and improve upon customer
      concerns.

      Our records indicate you have submitted to this office a notice demanding that we cease
      communication with you. Thus, this letter is for the limited purpose of responding to your
      dispute and notifying you of the results of our investigation.

      Per the complaint, you advise you have requested a validation of debt several times; however,
      Shellpoint has not responded to each request. You also state the foreclosure action is not valid
      based on your allegation The Bank of New York Mellon FKA The Bank of New York, as Trustee
      for the Certificateholders of CWMBS, Inc., CHL Mortgage Pass-Through Trust 2005-07,
      Mortgage Pass-Through Certificates, Series 2005-07 is not the Holder of the Note. Additionally,
      you have requested a cease and desist be placed on the loan.

      Please be advised, Shellpoint has determined some of your inquiries do not fall within the scope
      of a Qualified Written Request because they are related to the origination of the loan or the trust.
      Shellpoint is required to respond to inquiries relating to the servicing of the loan. We are not
      required to respond to inquiries related to origination, underwriting, subsequent sale or
      securitization; or determination to sell, assign, or transfer the servicing of the mortgage loan.

       In keeping with our goal to achieve the highest level of customer satisfaction, please review the
       following loan information:




       DE07292016E
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.999 Page 26 of 57



             I. The current owner of this loan is The Bank of New York Mellon FKA The Bank
                of New York, as Trustee for the Certificateholders ofCWMBS, Inc., CHL
                Mortgage Pass-Through Trust 2005-07, Mortgage Pass-Through Certificates,
                Series 2005-07 ("BONY") and their address is:
                                         101 Barclay St. SW
                                        New York, NY 10286
                                        412-234-5000                                                            I
             2. This loan originated with Countrywide Home Loans, Inc. on December 27, 2004,
                for an Adjustable Rate Note.
             3. The original loan was for $1,088,000.00 at an initial interest rate of 1.000% with
                initial payments of $3,499.44. The interest rate and payment may change, as
                described in Sections 2 and 3 of the Note.
             4. Payments are to be made on the 1" day of each month, beginning February 1,
                2005, plus any remaining amount due on the maturity date of January 1, 2035.
             5. No payments have been made since the loan was transferred to Shellpoint in
                March2014.
             6. The loan is past due and has been since March I, 2009.

         Shellpoint has determined that your dispute does not provide any specific details regarding
         servicing errors or any specific information on which we can form the basis for further
         investigation. Based on present investigation of your dispute, Shellpoint is not able to determine
         that any error has occurred.

         You have the right to request documentation supporting our determination that no error has
         occurred. Enclosed is a copy of the Assignment, Adjustable Rate Note, Mortgage, Notice of
         Servicing Transfer, and the Loan 1ransachon fustory.

         If you believe there are significant errors in the servicing of this loan, pleased provide specific
         details regarding any errors you believe have occurred, along with any supporting documentation
         you may have, and Shellpoint will gladly assist. Our address to forward your correspondence is:

                                           Shellpoint Mortgage Servicing
                                               Disputes Department
                                                  P.O. Box 10826
                                               Greenville, SC 29603
                                                        OR
                                                 Fax:866-467-1137

         With regard to your concerns that you were not contacted to be advised of the available loss
         mitigation options, Shellpoint respectfully disagrees. In addition to a letter to you dated May 4,
         2016, Shellpoint also issued you the enclosed solicitations inviting you to apply for the available
         loss mitigation options. Shellpoint has yet to receive any of the required documentation. If you
         wish to be evaluated for the available loss mitigation options, please provide the documentation
         requested in the enclosed solicitations as soon as possible to Shellpoint's Loss Mitigation
         Department via facsimile at (866) 467-1187 or via email to
         Jossmitigationliilshellpointmtg.com. Upon the receipt of the required documentation, Shellpoint
         will assess your eligibility for the available loss mitigation options and notify you of the outcome
         in writing.

         As you know, the subject property has been referred to an attorney to commence foreclosure
         proceedings, and time is of the essence as a sale has been scheduled for the subject property to


         DE07292016E
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1000 Page 27 of 57


      occur on August 22, 2016. If you have any questions regarding the documentation that we
      require and/or the loss mitigation process, please contact the loan's assigned loss mitigation
      representative, Christian Perez, via telephone at (866) 825-2174, extension 7527. You may also
      contact Shellpoint's Loss Mitigation Department via telephone at (866) 825-2174.

      I hope this addresses the concerns you expressed in your complaint. If you have any further
      questions, comments, or concerns, please feel free to contact me directly at 864-312-4850.

      Sincerely,

      Kara Watt
      Compliance Department
      Shellpoint Mortgage Servicing

      Enclosures




      This communication is sent to you by Shellpoint Mortgage Servicing, a professional debt collector.


                Please read the following important notices as they may affect your rights.

      This is an attempt to collect a debt and any information obtained will be used for that purpose.
      This communication is from a debt collector.

      The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collection
      Practices Act require that, except under unusual circumstances, collectors may not contact you
      before 8 a.m. or after 9 p.m. They may not harass you by using threats of violence or arrest or by
      using obscene language. Collectors may not use false or misleading statements or call you at
      work if they know or have reason to know that you may not receive personal calls at work. For
      the most part, collectors may not tell another person, other than your attorney or spouse, about
      your debt. Collectors may contact another person to confirm your location or enforce a judgment.
      For more information about debt collection activities, you may contact the Federal Trade
      Commission at 1-877-FTC-HELP or www.ftc.gov.

      If you are a customer in bankruptcy or a customer who has received a bankruptcy discharge of
      this debt: please be advised that this notice is to advise you of the status of your mortgage loan.
      This notice constitutes neither a demand for payment nor a notice of personal liability to any
      recipient hereof, who might have received a discharge of such debt in accordance with applicable
      bankruptcy laws or who might be subject to the automatic stay of Section 362 of the United
      States Bankruptcy Code. However, it may be a notice of possible enforcement of the lien against
      the collateral property, which has not been discharged in your bankruptcy.

       The following is a Spanish translation of the information previously provided:

             Lea por favor las siguientes avisos importantes que puedan afectar sus derechos.

       El objeto de la presente notificaci6n es gestionar el cobro de la deuda, y toda informaci6n
       obtenida sera utilizada a tal fin. La presente comunicaci6n proviene de un agente de cobro de
       deudas.



       DE07292016E
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1001 Page 28 of 57


      El acto estatal de Rosenthal Fair Debt Collection Practices, y el acto federal de Fair Debt
      Collection Practices requieren que, a menos de circunstancias inusuales, las cobradores no
      podran contactarlo antes de las 8 a.m. o despues de las 9 p.m. Elias no lo podran acosar usando
      amenazas violentas o arrestarlo o usar un lenguaje ofensivo. Los cobradores no podran usar
      declaraciones falsas o engafiosas o llamarlo a su trabajo si ellos saben o tienen raz6n para saber
      que usted no puede recibir llamadas personales en su trabajo. En general, cobradores no le podran
      decir a otra persona, aparte de su abogado o su esposa, acerca de su deuda. Los cobradores se
      podran comuni car con otras personas para poder comunicarse con usted, y para entablar un juicio.
      Para mas informaci6n sabre las actividades de colecci6n de deuda, usted puede contactar Federal
      Trade Commission al 1-877-FTC-HELP o www.ftc.gov.

       Si usted es un cliente en situaci6n de bancarrota o un cliente que ha recibido una eliminaci6n de
       esta deuda par bancarrota: tenga en cuenta que esta notificaci6n tiene coma fin informarle sabre
       el estado de su prestamo hipotecario. Este aviso no constituye una exigencia de pago ni un aviso
       de responsabilidad civil contra ningno de las destinatarios de la presente notificaci6n, que pudiese
       haber recibido un descargo de este tipo de deuda de conformidad con la legislaci6n vigente sabre
       bancarrota o que pudiera ser objeto de suspension automatica en virtud de! Articulo 362 del
       C6digo de Bancarrota de las Estados Unidos. No obstante, puede ser una notificaci6n de una
       posible aplicaci6n de gravamen sabre la propiedad coma garantia, que a(tn no ha sido descargada
       en su proceso de bancarrota.




       DE07292016E
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1002 Page 29 of 57




                  Exhibit TAC/OPP-C
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1003 Page 30 of 57
                                                  ~       Shellpoint
   75 Beattie Place, Suite 300                    ,::;, Mortgage Servicing                              Hours of Operation (EST)
   Greenville, SC 29601                                                                            Monday - Friday: 8 a.m-10 p.rn.
                                                Phone Number: (866) 825-2066                               Saturday: 8 a.m.-3 p.m.
                                                      Fax: (866) 467-1187
                                            e-Mail: loanservicing.<@shelloointmtg.com


  May4, 2016


   Julio Mayen
   Sarah Mayen
   15335 Castle Peak Lane
   Jarnul CA, 91935

   Re:       Case#:              452956
             Reference#:         515393708
             Account#:           xxxx2584
             Property:           15335 Castle Peak Lane
                                 Jamul CA, 91935



   Dear Julio and Sarah Mayen:

   We received your inquiry regarding the above referenced mortgage loan, and we have provided the requested information
   below.

   The Bank of New York MellonFKA The Bank of New York as trustee for CWMBS 2005-07 is currently the owner of the
   account number ending in 2584. Shellpoint Mortgage Servicing ("Shellooinf') began servicing the loan on the behalf of the
   o\lner referenced aboye on or about March 1 2014. As of the date of this response, the unpaid principal balance is
   $1, 178,080.66. Note that interest, payments, credits, and other allowable charges may cause the loan's balance to vary daily~
   therefore, you should contact Shellpoint at (866) 316-4 706 to determine the exact balance.

   As of the date on this letter, this loan is due forthe March l, 2009 through May I, 2016 mot1gagepayments and has a total
   balance due in the amount of $660,650.07. As a result of this past due balance, this loan was referred to an attorney to initiate
   foreclosure proceedings. At this time, there has been a sale date scheduled on May 31, 2016. Shellpoint maintains that the
   foreclosure proceedings, including filing of the notice of defauh, was completed in accordance with all state and federal laws as
   well as within the terms of the loan note.

   Shellpoint remains committed to offering our borrowers who are experiencing a financial difficulty, workout options such as a
   loan modification to assist them with their mortgages. To be reviewed for these workout options and for the foreclosure sale to
   be postponed, we must have complete package of your documented income and financials. To begin the evaluation process,
   please provide the following documents to our Loss Mitigation Dept.

         •   Uniform Borrower Assistance Form (enclosed)
         •   IRS Form 4506-T (enclosed)
                 o For assistance with completing this form, please refer to the enclosed docmnent entitled "How to Complete
                    IRS Form 4506-T"
         •   Dodd-Frank Certification Form
         •   Statement from the homeowners association reflecting your monthly/annual dues (if applicable)
         •   Proof of income (where applicable)
                o Most recent month's paystubs (wage earner)
                o Year-to-date or most recent quarterly Profit and Loss Statement (self-employed)
                o Award Letter for benefits (Social Security, disability, retiremen~ alimony etc.)
                o Lease Agreement (rental income'
         •   Two (l) most recent months bank stako>cnts
                o Must reflect the name ofyntU. ~n_Jncial institution and include all pages for each statement
                o Must reflect receipt_ of ,,OJirnl mc·>me (if applicable)
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1004 Page 31 of 57
       •    Signed, dated letter explaining any deposits greater than $1,000.00 on the bank statements (if applicable)
       •    For any contributor that resides in the subject property and contributes to the household expenses, we require
            the following documentation:
                o    Proofofincome (as outlined above)
                o    Completed IRS Form 4506-T
                o    Two (2) most recent months' bank statements
                o    Signed, dated letter confirming tl1e amount the contributor provides to the monthly household expenses

   You may forward these documents to the Loss Mitigation Department via facsimile at (866) 467" 1187 or via email to
   loss:mitigation\ll!shellpointmtg.com. For more information regarding the documents needed or foreclosure status, please contact
   our Loss Mitigation Department directly at (866) 825-2174 for further information regarding the documentation needed.

   Should you have further questions, you may contact Shellpoint's Escalations Department at (888) 536-9761 Monday through
   Friday between the hours of 8:00 a.m. to 5 :OO p.m. (EST). You may also reach us via email at escalations@shellpointmtg.com.

   Si usted no entiende el contenido de esta carta, por favor contacte a uno de nuestros representantes que hablan espaiiol al
   nfunero (800) 365-7107.

   Sincerely,


   Escalation Department
   Shellpoint Mongage SeIVicing

   Enclosure:        Uniform Borrower Assistance Form, IRS Fonn 4506-T, and Dodd-Frank Certification Fonn



                            Please read the following important notices as they may affect your rights.

   This is an attempt to collect a debt and any infonnation obtained will be used for that purpose. This communication is from a
   debt collector.

   If you are a customer in bankruptcy or a customer who has received a bankruptcy discharge of this debt: please be advised that
   this notice is to advise you of the status of your mortgage loan This notice constitutes neither a demand for payment nor a
   notice of personal liability to any recipient hereof, who might have received a discharge of such debt in accordance with
   applicable bankruptcy laws or who might be subject to the automatic stay of Section 362 of the United States Bankruptcy Code.
   However, it may be a notice of possible enforcement of 'Qie lien against the collateral property, which has not been discharged
   in your bankruptcy.

   Attention Servicemembers and Dependents: The federal SeIVicemembers Civil Relief Act and certain state laws provide
   important protections for you, including interest rate protections and prohibiting foreclosure under most circums1ances during
   and twelve months after the servicemember)s military or other service. Counseling for covered servicemembers is available
   from Milital}' OneSource and the United States Anned Fnrces Legal Assistance or other similar agencies.

   The following is a Spanish tranSlation of the information previously provided:

                         Lea por ravor las siguientes RlisOS importantes que puedan a(ectar SUS derecbos.

   El objeto de la presente notificacion es gestionar el cobro de la deuda, y toda infonnaci6n obtenida sera utilizada a ta! fin. La
   presente comunicaciOn proviene de un agente de cobra de deudas.

   Si usted es un cliente en situaci6n de bancarrota o un cliente que ha recibido una eliminaci6n de esta deuda por bancarrota:
   tenga en cuenta que esta notificaci6n tiene coma fin infonnarle sabre el estado de su prestamo hipotecario. Este aviso no
   constituye una e..xigencia de pago ni un aviso de responsabilidad civil contra ningno de los destinatarios de la presente
   notificaci6n,. que pudiese haber recibido un descargo de este tipo de deuda de conformidad con la legislaci6n vigente sobre
   bancarrota o que pudiera ser objeto de suspensi6n autom3tica en virtud del Articulo 362 de! C6digo de Bancarrota de los
   Estados Unidos. No obstante, puede ser una notificaci6n de una posible aplicaci6n de gravamen sobre la propiedad como
   garantia, que aU.n no ha sido descargada en su proceso de bancarrota.
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1005 Page 32 of 57
Atenci6n uniformados y dependientes: la Ley federal de Ayuda Civil para Uniformados y algunas !eyes estatales brindao
importaotes protecciones para usted, que incluyen protecciones para las tasas de interes y la prohibici6n de las ejecuciones
hipotecarias en la mayoria de las circunstaocias duraote y doce meses despues de! servicio militar u otro tipo de servicio. Hay
consejeria para los uniformados disponible de Military OneSource y de United States Armed Forces Legal Assistance
(Asistencia juridica para las Fuerzas Armadas de los Estados Unidos) u otros organismos sirnilares.




;\ppro\·:d Cmn1ncnl l Jere
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1006 Page 33 of 57




                  Exhibit TAC/OPP-D
                                                Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1007 Page 34 of 57




Emily fnfcrmaticn              x
,--.
'.<-;-)     ~       ,;i                    https~'/appert20.dcs.ny.gov/corp_pc:bliq'COR?SEARCH.ENTI1Y.JNFORMATION!p_tcker.=B5523D·:9EA1£56D84CFDF783EE36817544F42C16·~


                                                                                                                                                                                                                                                                              .,
                                                                                                                                                                                                                                                                              :;

                          4
                               EW
                                RK
                               l>.T£                   Services         News           Government              Local                                                                                                                                                          1
                                                                                                                                                                                                                                                                              11
                                                                                                                                                                                                                                                                                 I
                                                                                                                NYS Department of State
                                                                                                                       Division of Corporations                                                                                                                              ll
                                                                                                                          Entity Information                                                                                                                                  1
                                                                                       'Ihe info:nnation contained in this dalaha:se is current through N<Wember 16,. 2018.
                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                             11
                                                                                                                                                                                                                                                                             11
                                                                                                      Selec:ted~Na:sr:e:THEBA.•....XOF)IEWYORKCOYP.A..~IN"C.                                                                                                                 11
                                                                                                                          Selected:Erdif.y" Sfmts'InfDna:dion'                                                                                                               I;
                                                                                                        C'mRDf:~ N2.me: "Im; B...!L"',(KQFNEWYORK COMI!.~'Y. lli"C.
                                                                                                                                                                                                                                                                             I
                                                                                                                    nosm~        125633
                                                                                                      lnitW.DOSEDglibm.:: fu"'I.Y@t!95S
                                                                                                                                                                                                                                                                             I'
                                                                                                                       C~ ~""ERYOli
                                                                                                                  ~N:Eli"YO~-.;:

                                                                                                                  Emify" T:g;ie; !!)()MESI.l!C BL'SlliESS COR...'PORATION
                                                                                                       CmTellt~Sbtm:. INACTIVE-~edOu:t(JuIOI,.200?)


                                                                                                                  ~~ Addressinformatioa
                                                                                              DOS Proan (Addras to '.lririch DOS .....:II! mail process if accepted on beha!f of the entity}
                                                                                              1HEB.A!.'XOFNE\\'YORKCOMP»l:~JNC.
                                                                                              ~:I.EGALDEP't.HE..\D OFLf!.
                                                                                              ~WALL STitEET
                                                                                              NEW YORK..NEWYORK,. l<P..86
                                                                                              ChiefEnc:nm-eOfficer
                                                                                              TIIDMAS.ft..Rfili-yJ
                                                                                              I WALL STREET
                                                                                              NEW YORK.NE\VYORK. I0286
                                                                                              Priacip:tl~           <>ma.




                                                                                              --
                                                                                              PAIR!Cl.Jl.A filCKET
                                                                                              1 'WALL STREET
                                                                                              NE\\''\:-oRK.NEW YORK,, !<P..£6

                                                                                              NONE

                                                                    This office does not recam: imbmiai:ioo.regardmg the names and ad&= ofcfikers,. shareholders or directors of ~£.onal corporations
                                                                    except the chief =aitive offictt,. ifpronded, wbidl. woo.id be~ imo.e. Professional corpora.ti= must include the =me(s) and a:ddi=(es)
                                                                      oflhe mlrial. cfficc.=. directm5, and sb=bolde:rs in thc mEaI =tifkare of llx:orpcnation., hov."ett:rihis infi:mnallim is not reeor~ i!nd only
                                                                                                                           ~~ by tiey:ing the cercificate.




             •            ~1   ,'e     I              t. <"-!_"f                                                                                                                                                       Defrtcp "   ~   i••   (~· ~   ..111   ~'i 1;~~/;~;2
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1008 Page 35 of 57




                Exhibit TAC/OPP-E-1
                                            Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1009 Page 36 of 57




              Gm ail

          Back:   Archive:       Spam        Dekte           Mad(; as u:nread            Sooozf~    Move:to     Labels      More                                                                                                  113 of14B       <
                                                                                                                                                                                                                                                             ...
                                                                                                                                                                                                                                                             >     0
                                                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                           II


•*                Owner of my property/ loan                                                                                                                                                                                                          A
                                                                                                                                                                                                                                                      v      ii!i> 0       llJ!


•
:II>
>
                  Julio M. "£Ku t!an@.[f/lllaH.com"
                  ID mbs. pn::-perty..lrn1u iftes, oo;·: mbs.ilmpertiE:s.fnq uiflas ..
                                                                                                                                                                                                              S!!p 2&;2014,8:39 AM      i:f     ~ Reply



                  ! have been receiving payment requests from unknown sources ciatming that the- current "ownw" cf my loon is "Bank of New York (BONY} and from my research BONY is no longer in business sinca 21W7. Please let me- know any anrl all
                                                                                                                                                                0
                                                                                                                                                                                                                                                                           •
                  irrfoonation you might h&.-e an my property located at: 15335 Castle Peak Lane Jamul, CA 91935-.
II'
                                                                                                                                                                                                                                                                           +
  •               Best Regards,

••                Julie-Mayen


 ••
••                MBS.PropertyJnquiries@:bnymellon..com
                  tome,,..
                                                                                                                                                                                                              Sep29,2D14,5:46AM         ifil    ...       Repfy



••                Thank you fut your recent correspondence.


••                As per our database, you will need to contact the servicer fur the- address(es} listed in your email. The servicer info ts as fullows:


 ••               Servicer: Book of America: N.A.
                  Phone#: 800.669-Ji650! 888.219. 77731 866.781 .0029 {aption 3V an.498. 72261 000-.669..2:443

•
11111'
                  The servicer is the direct and only contact who· wGUfrl have the information yau are seeklng'. BNY Melfon is not an investor but a Trustee and therefore does not physically own the Joan or the property. BNY Mellvn does not have any say in
                  how the property is disposed. loan mocfffications, etc. This is the responsibility of the- SeMcec
11111'

••                If you were referred to- BNY Merion by Bank of America. please prO\lide the name of Bank of America representative fur oor reco,r.ds_



  •
11111'
                  Thank you fur contacting BNY Melfon.




 ••                                                                                                                                 BNY M..i!!nn Properly Inquiries
                                                                                                              Global Carpo:rate ThJst - !Mortgage Baa::kE;:I Securft:ies • Fi>x 212.S1S.8094




••
.
l!iilll

11111'
v
                   Owner of my property f loon


                   Julio M.                                        to              MBS Property Inquiries                                                                                                                                      \19/2efZll14 1t:39AM




                                                                                                                                                                                                                                                                           >
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1010 Page 37 of 57




                Exhibit TAC/OPP-E-2
                                         Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1011 Page 38 of 57




         Ba<:k     Archive      Spam      Delete        Mark a.s U111read      Snooze          Moveto        Labels     More                                                                                                             V3ol"14B      <       >     0    II

                   URGENT!!! - ***NOTICE TO CEASE AND DESIST AND IMMEDIATELY CANCEL UNLAWFUL TRUSTEE SALE***                                                                                                                                            A
                                                                                                                                                                                                                                                              lj3i   0    II
1lD                                                                                                                                                                                                                                                     v


*e
>
>
                  Julio M..
                  BANK OF NEW YORK MELLON MBS.Praparty.lnquirie-s Department, Attached please- find a copy of my Verified Notice of VOID Assignment af DOT and V01D Substitutmn af
                                                                                                                                                                                                                                 @    Fri,JU!J5,201~.12:45AM

                                                                                                                                                                                                                                                                     *    •
II'               MBS.Property.lnquiries@bnymellon.com                                                                                                                                                    ©    Mt:a\JUl18,2016,5;!)9AM        II     ._ Reply



••
                  tome•                                                                                                                                                                                                                                                   +
                  Thank you for your recent COfrespoodence.

•
•                 BNY Mellon. is acting as a Trustee-, and therefore we- da not own the lean or the property. As trustee, ENY Mallon is not irrvOlvOO in the seivicing· of the- loans 11r the foreclosure process. This is the responsibility of the SeMcer. Since Bank

•                - Of Amen ca Ser>llces the loan associated wiih yoor property, !Hey are the direct and only contact in regards to your request. I have forwarded your e-malr to them for handling. Please contact me shookl you not hear from !hem_ I ha'!e also

•
d
                  lm:luded their contact information below.




••
                  SetVicer: Bank of America, M.asler Servicer
                  Phone#: Existing: M:ortgagesl REO: 800·.668.6607 (For callers interested in purchasing an <:Mrilable Bank of America nwned property, please refer to BOA's websrt.e at www_realestat&enter.bankOOamerica_com)
                            Existing Home Equity Lines of Credit & Loans: 800.934-.5626

••                Thank you fur contacting BNY Metion.
d


 ••
                                                                                                                                BKY'MeUon Property Inquiries;
                                                                                                          Glob.al co..,ornte Trust - Mortgage Backed S"<:urities • Phom• B00.269.6776


d
11111'

••                  URGENT!!! - _.NOTICE TO CEASE AND- DESIST ANO IMMIDATELY CANCEL UNLAWFUL TRUSTEE SALE""$

11111'

•
d
                    Julie WL                                  to:           mbs.property. inquiries                                                                                                                                                 D7ft512tl16tlBA5-AM




•••               ·]f>lj
11111'           The infurmatioo contained in this e-mail. and any attachment. fs confidential and is intended solely for the use of the intended r-eciplenl. Access, copying or re-usa of the -e-mail or any attachment, or any infurmation cootained therein. by
d                any other person is not au!haJized. If you ara not the· intended recipient please return the e-maif tu the sender and delete it fmm yaur computer. Allhoogh we aUempl to sweep e-mail and attachments for viruses, we do not guarantee that
                 either ara virus-free and accept na- liability for any damage sustained as a result: of viruses.
'Ill
v
                  Please refer tc- http:f/disclaimer.bnvmefkm.com/eu .htm fm certain disclosures retating to European legal eotities.



                 [Message- clipped} View entire mgssaqe
                                                                                                                                                                                                                                                                          >
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1012 Page 39 of 57




                Exhibit TAC/OPP-E-3
                                            Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1013 Page 40 of 57




             Gmail                                                                                                                                                                                                                                               ...       0
                                                                                                                                                                                                                                                                               •
,.•
 *
          Back    An:h1ve         Spain       Delete



                  Is BONYM The "Owner" of my loan?
                                                              Mad.:: as unread   Soooze       Move ta       Label<;     More                                                                                                                             <

                                                                                                                                                                                                                                                          v
                                                                                                                                                                                                                                                          A
                                                                                                                                                                                                                                                                 >     (I


                                                                                                                                                                                                                                                                 ii!ii 0
                                                                                                                                                                                                                                                                               II

                                                                                                                                                                                                                                                                               II


lilt
>
                 Julio M. ~ultafi@,g111<1il.cm:n»
                 to   f\.BS.. Properly.tnqui'ries, bee: Jurto ""

                 BANK OF NEW YORK MELLON
                                                                                                                                                                                                                      Oct 4, 201 B, 1::25 AM

                                                                                                                                                                                                                                                *      4'     Roply

                                                                                                                                                                                                                                                                               •
                 MBS.PropertyJnquiries Department,
 ill'
•11111'
                 Repeatedly I am being tcid by a debt collector that The Bank of New Yark Mellon is the "'Ovmer'" of my Loan. W111 you please adliise me if this is a true fact or not? .Pkase gire me as much detailerl information as possible-.



••               My address Is:
                 15335 Castle Peak Lane.
                 Jamul, CA 919-35

•
11111'           Best Regards,
11111'

•                Julie-Mayen


•
11111'
11111'           MBS Property lnqulries "ITThs.property lnqutrieS@t:mymeHmLcom>                                                                                                                                       Oct 4,2018,4:40 AM       ff ...._       Reply
llllf            lo me.,

•                Thank you for your recent correspondence.

•
11111'
                 As per our records, you win neerl ta- contact the- servicer for the address(es} listed in your email. The- servicer info is as follows:

11111'           Servicer: Bank of America N..A.. Master Servicer

•                Phooe #: Existing Mortgages/ REO: 000-.669'_6007 {For callers interested in purchasfng. an available Bank af Amerka owned property, please- refer to BO A's website .at https:iirealestatecenter_bankof:america.com)

•
11111'
                           Existing Home Equity Lines af Credit & loons: 800.9-34.5626

                 B!'JY Mellon is acting as a Trustee, and therefore we d-0 not own the foan or the property. As trustee, BNY Melloo ts not Jrrrolverl in the seMcing· of the loans or the :foreclosure process.   This is the r-esponslbility-of the Servicer. The
11111'
                 servicer is the direct and only contact who would haw the !nformatron you are seeking'_
11111'

•                !f you were referred to BNY Mellon by Bank of America, please proWde the name of Bank of America representatiw for aur records .

•
11111'
                 Thank you fur contacting BNY Melian.

11111'
11111'
11111'                                                                                                                       BNY Mellon Property Inquiries
v                                                                                                       Gfobaf corporate Trust - Mortgage Backed S&urities • Piione 800,26-9.6-775




                 From:Ju!io M. <eb.1!tan@2ma-il.c:om>
                 Sent; Thursday, October 4, 201& 4:26AM                                                                                                                                                                                                                        >
                 To: MBS Property !nquirio?s <mbs.property.ingt1iries@bnvmellon.com>
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1014 Page 41 of 57




                  Exhibit TAC/OPP-F
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1015 Page 42 of 57

     .rv                                                                                DOC#                   2004~1229184
..                                                                             1111111111111111111111 lllll lllll llllllllll lllll lllll   lllll ll!ll llllUll
        .Recording Requested By:
        c.- eeeH                                                                              DEC 30. 2004                      8:50 AM
                                                                                                     OFFICIAL RECORDS
                    RE'lliESlED 1$T:
           llECORDING                                                                       SAM DIEGO COUNTY flECOAOEfl'S OFFICE
                                                                                            GREGORY J .. SMITH. COUNTY RECORDER
     r.oMN\ONWfALlH I.AND lliU COMPANY                                                      FEES:               01.00
                                                                                         PAGES:                    25            DA:            l
        After Recording Return To:
        COUNTRYWIDE HOME LOANS,             r~c.
                                                                                        I
                                                                                   111 m1 Ml 111111111111111111111111111111111111111111m1m1111111111111


        MS SV-79 DOCUMENT PROCESSING
                                                                                                             2004·12291$4
                                                                            ~-----
        P.0.BOX 10423
        Van Nuys, CA 91410-0423
        Prepared By:
        MARICELA SANCHEZ-PEREZ                       12612
           ~ 10\') loCJ   e..- '501          (Space Abovt<Thls: Lille For RecutdJng Dal.a] - - - - - - - - -

                                                              96067 G                               00087682584i2004
                                                        (6s:crow1Closiriq tl                                 {Ope ID II



                                               DEED OF TRUST
                                                                           M1N 10-00157-0004585170-2




        DEFINITIONS
        Words ,.sod irt lllUltiPle sections of this document are defin¢d below and other word~ B1!l defined iti Sections 3.
        II, 13, IB, 20 and 21. Certain rules regarding the UM1ge o(\\lord.~ u,sed in this document lll'e also provi<led in
        S¢ctioll 16.
        (A) "Security lnslrnment" means !his documen~ which is dated DECEMBER 27, 2004                           , together
        with all Riders to this document.
        (B} "8orrower0 is
        JULIO MAYEN, l\ND Sl\RAH A MAYEN, HUSBAND AND. WIFE l\S COMMUNITY PROPERTY
        WITH RIGHT OF          SUl<VIVORSHIP




        CAUFORNIA·Sln!Jlo Famlly·Fnnnle Mae/Fredd1" Mee UNIFORM INSTRUMENT WID1 MERS
                                                             Paga 1()f16
                                                I/MP MORTGAGE FORMS • (IJ00)5a1 ·72"1




         111~1~11111
         •23gQ:1•
                                                                     11~~11111111111
                                                                     '087682584000001006A'
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1016 Page 43 of 57


                                                                                                               12618

                                                                            DOC rD II: 0008768250412004
     Borrower's add.res.~ is
     768 FOURTH AVE, CHULA VISTA, CA 91910
     Borrower is Ilic 1rustor under this Security Instrument.
     (C) "Lender" is
     COUNTRYWIDE HOME LOAl!S, rnc.
     Lender is a C0Rl'ORAJ'I01'1
     organized and existing under the laws of 1'1EW YORK
     Lenders address is
     4500 Park Granada, Calabasas, CA 91302-1613
     {D) "Trustee0 Is
     CTC REAL ESTATE SERVICES
     155 N. LAKE AVEN(!E, PASADENA, CA 91109 ,
     (E) "MERS" is Mortgage Electronic Regist.ralion Systems, Inc, MERS     is.a separate corporation that iucting
     solely as a nominee for Lender and Lender's successors and a,~igns. MERS iS the beru!liclary nnder Ibis
     Security Instn1111ent. MERS is organized and existing under the laws of Peli;Ware, and Ms an .address and
     telephone number of 1".0. Box.2026, FlinJ, Ml 48501-2026, tel. (SSS) 679-MERS.
     (F) "Note" means the promissory note signed by Borrower and dallld DEC.EMB!>R 27, 2004                   • The
     Note states lliat Borrower owes Lender
     om: MILLION EIGHTY EIGHT THOUSAND and 00/100

     Dollars (U.S. $1, 088, ooo. oo           ) plus interest. Bo.rrower has promised to pay this debt in re$uli;t
     PeriedicPaymenL..nd to pay the debt in full notlnterthan JANUARY 01, 2035
     (G) "Property" means the property that is described below under llie heading "Transfer of Righ~~ in llie
     Property."                                                                                           .
     {ij). "l,oan" means the debt evidenced by the Nol(l, plus interest, any prepayment charges and late charges
     d!Jii·under the Note, and 1\11 sums due under this Securily lnstl'llment, plus interest,
     (!I)• "Rldl!rs" means all Riders ll> lliis Security Instrument !hat are executed by Bc:>rrOwer. The ft>llowing


          .
     Riders are to he executed by Borrower (check box as applicable):

                                      D
          B
            ·Adjustable Raio. Rider       Condominium Rider              §Second Home Rider
             Balloon Rider            D   Planned Unit Development Rider    14 Family Rider
             VA Rider                 D   Biweekly Payment Rider            Ollier(s) [specify]

     (J) "Applicable J,aw" mei;ns all controlling applicable federal, slate and local ·statutes, regulations,
     ordinances and administrative rules and orders (that have Ilic effect <>( law) as well as all applicable. final,
     non-appealable judicial opinions.
     (K) "Community Association Dues, Fees, and Ass!'Ssm~nts'' means all dues, tees, assessmenls and other
     charges lliat are impo~d on Borrower or the Propeny by a condominium association, homeownet$ a.~SOciation
     or similar organization,
     (L) "Electronic Fonds Transfer" means any transfer of funds, oilier tban a transaction originated by check,
     draft, or similar paper ins1rumenl. which is initiated through "" electronic terminal, telephonic instrument,
     computer, or magnetic !ape so as to order, instruct, or aulliorize a financial institution to debit or credit an
     account. Such tenn includes, but is no! limited to, point-of-sale transfers, automated teller machine
     transactions, transfers initiated by telephone, wire lransfers, and automated clearinghouse transfers.
     (Ml "Escrow llems" means. lliose items that are described in Section 3.
     (N) ''Mi~lanoous Proceeds" means any compensation, set~emen~ award of damages, or proceed~ paid by
     any lliird party (other than insurance proceeds paid under the coverages described in Section 5) for: (i) damage
     to, or destruction of, Ilic Property; (ii) condemnation or oilier laking of all or any part of th ropeny; (iii)

      -    -6A(CA) (0207)      CHL.(09/02)                Page2Qf 16
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1017 Page 44 of 57



                                                                                                                      12614

                                                                              DOC ID f: 0009768258412004
       conveyance in lieu of condemnation: or (iv) misrepresentation• of, or omissions as to. the value and/or
       condition of 1he Property.
       (0) "Mortgage Insuran(e" means insurance protecting Lender aga\nsl the nonpayment or. or default on, the
       Loan.
       (P) "Periodic Payment" mellll• the regularly scheduled amount due for (i) principal and interest under the
       Note, plus (ii) any amounL• under Section 3 of this Security Instrument.
       (Q) "RESPA" means lhe Real Estate Settlement Procedures Act (12 U.S.C. Section 2601 el seq.) and its
       implementing regulation, Regulation X (24 C.F.R. Part 3500), as lhey might be amended from lime to time, or
       any additional or successor legislation or regulation that governs the sam~ subject matter. As used in this
       Security Inst.rument, "RBSPA" refers to all requirement• and restrictions tllat are imposed in regard to a
       "federally related mortgage loan" even if the Loan does not qualify a.• a "federally related mortgage loan"
       under RESPA.
       (R) "SuC«'SSor in lnleresl of Bol'l'ower" tneans any party that ha.\ taken title to the Property. whether or not
       that party has assumed Borrower's obligations under theNoteand/or lhis Secllrity Instrument.

       'IRAN'SFER OF WGHTS IN '!'HE PROPERTY
       The tieneliclacy of this Secllrity Instrument is ME!RS (S!llely II.\ noplinee f9r Lender anti Lender's
           '         and assigns) and the successors and assigns of MBRS. This Security Instrument
                to Lender. (i) t!ie repayment of lhe l,.Qan, and all reneWals. Clltensions and modifications
                 ll!ote: and (ii) the performance of Borrower's covenant• and agreements under tliis
                         ment and the Note. For this purpose, Borrower irrevocably gmnts and conveys to
                        t.rust, with power of sale, the following described proper!Y localed in the
                                COUNTY                   or                   SAN O!EGO
                     [Type ofRecPrdiJtJI; JurigdictioD]        tName ofRetcrdin3Jurildittibnl
                      T "A" ATTACHED !!ERETO 1\NO Ml\DE A l?ART HEREOF.




       Parcel ID Number: 5'l 9-210~32-oo                           which currently has lheaddressof
                                    15335 CASTLE: PEAK LANE, JAMUL
                                                 1su,,.llCi1yJ
       California     91935       ("Property Addfess"):
                     !ZipCOOC)

            TOGETHER WITH all the itnplQvemcnts now or hereafter erected on the property, lllld all easementJ;,
       appurtenances, and fixture.~ now or hereafter a part Of the property. All replacement• and additions ~hall also
       be covered by this Se<:urity lnstrUment All of the foregoing is referred, to in this Security Inst.rumonl as the




                                            . . .,.
       "Property." Borrower undel'Stands and agrees that MERS bolds only legal title to the interests granltd by
       Borrower in this Se<:urity Instrument, but, if necessary to comply wilh law or custom, MERS (as nominee for

       :::~:-..:                                          ::~:--~···~':ji2
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1018 Page 45 of 57



                                                                                                                   12615
                                                                             DOC ID #' 000876S2S8412004
      bul not limited to, the righi 10 foreclose. and sell the Property; and to take lilly action required of Lender
      including, but not limited to, releasing and canceling this Security lnsll'Ument
            BORROWER COVENANTS that .Borrower ls lawfully seised of the estate hereby conveyed and has the
      right to grant 1111d convey .the Property and tl\at the Property is unencumbered, except for encumbrances of
      record. Borrower warmnis and will defend generally the t1Ue to .tl\e Property against all claims and demands,
      subject to 1111y encumbrances of re.cord.
            THIS SECURITY INSTROMENT combine.• uniform covenlltilS for national use and non.·unifonn
      covenanL• with limited v!lrialio0s by jurisdi¢tion to consutute a uniform security instrument covering real
      property,

             UNIFORM COVENANTS. Borrower ilnd Lender covenant and ag!"e as follows:
            1, Pa)'n1ent of P!'lnclpal, lnlerest, ~w llllms, l'I'eJlllymelll. Charge, and Late Charges. Borrower
      shall pay Wilen <lue the principal of. and interest on, !he debt evidenced by the Note and 1111y prepayment
      charges and late chlll'8e.• due under the Note: Borrower shall also pay funds for Escrow Items pulS\lanl to
      Section 3.. PaymenL• due under the Note and this Security Instrument shall be made in Q.S. cuiTency.
      However, if 1111y ch.eek or other ins(l'Ument received by Lender as payment under the Note or this Security
      Instrument is returned to Lender unpaid, Lender may require that any or all subsequent payments due under
      !he Note and !his Security Instrument be made in one or more of the following forms, a.• selected by Lender.
      (a) cash; (b) money order; (c) certified check, b1111k check, treasurers check or cashier's chook, provided any
      such check is drawn upon an instirulion whose deposi1s are insured by a federal agency, insirumentality, or
      entity; or (d) Elecuonlc Pund.•Tnmsfer.
             Paymenis are deemed received by Lender when received at the location designated in the Note or at such
      ollJer.loc;lifion as may be designated by Len.der in accordance wilh the notice provjsions in Section 15. Lender
      -,~~Ir any payment or partial payment if the payment or partial payments are insufficienl to bring !he
      m>~l!lllnt. Lender may accept any payment or partial payment insufficient to bring the Loan curren~
      withouMmwer of 1111y rights hereunder or prejudice 10 its tights to refuse.such payment or partial payment~ in
      !he future, but Lender is: not obligated to apply such payments at the time such payments are accepted. If each
      Periodic Payment is applied as of its scheduled due date, then Lender need not pay lnterest on unapplied
      funds. Lender may hold such unapplie<I funds until Borrower m.akes payment t.o bnn$ the Loan current, lf
      Borrower does not do !lO within a reasonable period of time, Lender Shall ·either apply siJch funds or return
      them 10 Borrower. If not applied earlier. such funds will .be applied to the outstanding principal balance under
      the Note immediately prior to (oreelosure, No offset or claim which a<>rrower might have !low or in the future
      againstLender shall relieve Borrower from making paymems due under !he Note and this Security lnsln!ment
      or performing the covenants atid agreements .secured by this Security Instrument.
             2, Appllcailon of Paym~nts or Pro<:eeds. B~cept as otherwise described in this Sectioti 2, all paymen1s
      accepted and applied l>Y Lender shall be applied in !he following Order of priority: (a) interest due under the
      Note; (b) principal due under the Note; (c) amounts due under Section 3. Such paymenis shall be applied to
      each Periodic Payment in the order in which it became due. Any remaining amounts shall be applied first 10
      late charges, second t<i any other amoun~, due under !his Security .lnsirumen~. and then 10 reduce the principal
      balance of the Nole.
             If Lendet receives a payment from Borrower for a delinquent Periodic Payment wbJch includes a
      sufficient amount w pay any late charge due, the payment lllll)' be applied to the delinquent payment lllld the
      la!C charge. If more than one Periodic Payment is ouistanding, Lender may apply any payment received from
      Borrower to the repayment of the Periodic Payments if, and to the extent that, each payment can be paid in
      full. To !he extent that any excess exisis after the payment is applied to the full payment of one or more
      Periodic Payments, such excess may be applied to any late charges due. Volunlllry prepaymenl!I shall be
      applied first to any prepayment charges and !hen as described in the Note.
             Any application of payments, insurance proceeds. or Miscellaneous Proceeds to principal due under the
       Note shall not extend or postpone the due date. or change lhe amount, of the Periodic Paym
                               CHL(Oi/02)
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1019 Page 46 of 57




                                                                                   DOC ID      #: 0008766256412004
            3, Funds ror EScrow ltel)1$. Borrower shall pay to Lender .on the day Periodic Payments are due under
      !he Nole, until the t'lote is paid in full, a sum (the •Funds") to provide for payment of amounts duefor: (a)
      taxes and assessments and other items which can attain priority -Over !his Security Instrument as a lien or
      encumbrance on the .ProJ)erty; (b) leasehold payments or grou!ld renrs on !he Property, if any; (cl premiums
      for any and all insurance required by Lender under Section 5; and (d). Mor1gage Insurance premiums, if any, or
      any sums payable by Boaower to Lender in lieu of the payment of Morl,flage Insurance premiums in
      accordance with !he provisions of Section l 0. These items art Called "Bscl'QW Items," At origination or at arty            I'
      time during !he term of the Loan, Lender. may require that Community Associaµon Dues, Fees, and
      Assessments, if any, be escrowed by Borrower, and such dues, fees and assessmenL~ Shall be an Escrow Item.
      Borrower shllll prompUy furnish to Le!lder all notices of amounts to be paid under this Section. Bonower shall
      pay Lender !he Funds for Escrow llems unless Lender waives Borrowers obligation to pay !he Funds for any
      or all Escrow Items. Lender may waive Borrowers obligation to pay to Lender Funds for any or !Ill I!s<;row
      Iiems at any time. Any such waiver may only be in writing. In !he event of such waiver, Borrower shllll pay
      direcUy, when and where payable, the amounts due for any !!.<;crow Items for which payment of Funds has
      been waived by Lender and. if Lender requires, shBll fumish to Lender re<:eipts evidencing such. payment
      within such time period es under may require. Borrower's obligation to make such paymenL• and to provide
      receipts shall for all purposes be deemed to be a covenant and agreement contained in this Security
      Instrument, as !he phrase "covenant and agreement" is .used. in Section 9. Ir Borrower is obligated to pay
      E.mow Items dire<:tly, pursuant to a waiver. and Borrower fails to pay !he amount du.e for an E.<;crow Item,
      Lender may exercise its rights under Section 9 a!ld pay such amount and Borrower shall then be obligated
      under Section 9 to repay to Le!lder any such amount. Lender may revoke the waiver as to any or all Escrow
      Items at any time by a notice given in accordance with Section 15 and. upon such revocation, Borrower shall
      ~!(/Lender all Fund.'1, and in such amounts, !hat are.Jhen required under this Section 3•
                . ilel·may, at any time, eQl!ect and hold Funds in an amount (ii} sufficienl !Ii pel'llli1 Le!lder to apply the
                       time specified under RESPA, and (b) not to exceed !he maitjmum amount a lender can require
                        • Lender l!ftall esti.mate the amount of Funds due on the basis <if current data and rei1&mable
      ~!l!lltes of eKpenditures of future Escrow Items or otherwise in accordance wllh Applicable Law.
             The Funds shall be held in an institution whose deposits are· insured by a federal agency, instrumentality,
      0 r entity  (incluiling Lender, if Lenderis an in.stitution whose deposits are so insured) or in any Federal Home
      Lo.an Bank. Lender Shall apply !he Funds to pay the Escrow ltemS no later than the time specified under
      RESPA. Lender Shall not charge Borrower for holding and applying the Funds, annually analyzing the escrow
      accoun~ or verifying the Escrow Item; unless Lender pays Borrower interest. on the Funds and Applicable
      Law permits Lender to make such a charge. Unless an agreement ls made in wriling or Applicable Law
      requires interest to be paid on 1he Funds, Le!lder shall not be required m pay Borrower any interest or earnings
      on !he Funds. Boaower and Lender can agree in writing, however, that interest shall be paid on lbe Funds.
       Lender shall give m Borrower, without charge, an annual accounting of !he Funds as required by RESPA.
             If there is a surplus of Funds held in escrow, as.defined under RESPA, Lender shall account to Borrower
       for the Ollcess funds in acoordance with RESPA. If !here is a shor1age of Funds held in escrow, llS denned
       under RESPA, Lender shall notify Borrower a.• requirM by RESPA, and Borrower shall pay to Lender the
      amount necessary to make up the shorlage in l!CCOrdancc with RESPA, but in no more than l.2 monthly
      paymenL•. If !here ls a deficiency or Funds held in escrow, as defined under IU.!SPA, Lender shall noµfy
       Borrower as required by RESPA. and Borrower shall pay to Lender the amount ne«SSary to make up the
       deficiency in accordance with RBSPA, but in no more than 12 monthly payments.
             Upon paymem in full of all sums secured by this Security Instrument, Lender shall promptly refund to
       Borrower any Fund.• held by Lender.




       0.,-6A{CAl {0207)         CHL{oll/02)                 Pege_5ot 16
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1020 Page 47 of 57



                                                                                                                    12617

                                                                               DOC ID f: 0008768258412004
          4. Charges; Liens. Borrower shall pay all taXes, asses.•ments, charges. fines, and impositions auribµtable
   to the Property which can attain priority over thi• Security ln•ltUment, leasehold payments or ground rents on
   the Property, if any, and Community Association Dues, Fees, and Assessments, ifeny. To the extent that th'l'C
   items are E.scrow Items, Borrower shall pay them in the manner provided in Section 3.
          Borrower shall promptly discharge any lien which has priority over this Security TnsltUment unless
   Borrower: (a) agrees in writing to the payment of lhe obligation secured by the lien in a manner acceptable ro
   Lender, but only so long as Borrower is perfonning such agreement; (b) contests the lien in good failh by, or
   defends against enforcement of the lien in, legal proceedingll which In Lendefs opinion operate to prevent the
   enforcement of the lien while those proceedingll are pending, but only until such proceedings are concluded;
   or (c) secures from the holder of the lien an agreement saiisfactocy to Lender subordinaUng the lien to lhi.'l
   Security lnstrumenL lf Lender determines that any part of the Property Is subject to a lien which can attain
   priority over this Security lnstrumenL Lender may .give B.orrower a noticeidentitying the lien. Within 10 days
   of the daie on which tliat notice is given, Borrower shall satisfy the fien onake one or more Of Ute actions set
   forth above in this Seclion. 4,
          Lender may require Borrower ro pay a one-time charge Cot a real eotaie tax verification and/or rep<jrting
   l!Crvi.ce used by Lender in connection with this.Loan.
          s. Property Insurance. Borrower shall keep the improvemenL~ now existing or hereafter erected on the
   Property In.sured. against loss by fire, hllZlltds i.ncl.uded within the term "•~tended coveyage," and any other
   hazards including, but not limited to, earthquakes and Ooods, for which Lender requires ilisurnnei;. This
   insut;mce Shall be maintained in the amounL• (including deductible levels) and fQf the periods lhat Lender
   requires. What Lender requires pursuant to the preceding sentences can change during the tenn of the Loan.
   The insurance carrier providing the insurnnce shall be chosen by Borrower subject to Lender's right to
   disapprove Borrower's choice, which right shall not be exercised unreasonably·. Lender may require Borrower
   10 pay, in connection with this Loan, either: (a) a one-time. charge for flood zone determination, certification
   and tracking service.•; or (b) a one-lime charge for .flO!ld zone detertnlnation .and certifi¢ation services and
   subsequent charges each time remappirt!lll or silllilar chrulges occur which reasonably might affect such
   deteJ'lllination or certificatipn, Borrower shall also be reaponsible for the payment of any fw; imposed by the
   Federal Brllet8'.ency Management Agency in connection with the review of any llO!ld zone determination
   resulting rrom an objection by Borrower.
          If Borrower fails to maintain any of the coverages described above, Lender may obtain Insurance
   coverage, at Lender's option and Borrower's expertse. Lender is undcrno obligation to purchase any particular
    type or amount of coverage, Therefore, such coverage shall cuver Lender. but might or might not protect
   Borrower, Bom>wer's equity in the Property, or the contents of the Property, against any risk, hazard or
   liability and might provide greater or lesser coverage than was previously in effect. Borrower acknowledges
   that the cost of the insurance coverage so obtained might signifiClllltly exceed the co.•t of insurance that
   Borrower could have obtained, .Any amounL• disbursed by Lender under this Section 5 shall become additional
   debt of Borrower secured by this Security Instrument. These amounts shall bear interest at Ute Note rlile from
    the date of disbursement and shall be payable, with such interest, upon notice from Lender to Borrower
   requesting payment.
           All insurance policies required by Lender and renewals of such policie.• shall be subject to Lender's right
    to disapprove such policies, shall include a standard mortgage clause, and shall name Lender as mortgagee
    and/or as .an addiuonal 10&• payee and Borrower further agrees to generally assign.rights to insurance.proceeds
    to .the holder of the Note up 10. the amount of lhe ouliltanding Joan balance. Lender shall have the riglil to hold
    the policies and renewal certificate.~. If Lender requires, Borrower shall promptly give to Lender all receipts of




    ~-8A(CA) (0207)          CHL(OW02)
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1021 Page 48 of 57



                                                                                                                      12618

                                                                                 DOC IP f; 00.0876S25S412004
      paid premiums and renewal notices. If Borrower obtains any fonn of insurance coverage, not otherwise
      required by Lender, for damage lo, or destruction of, the Property, such policy shall include a standard
      mortgage clause and shall name Lender as mortgagee and/or as an additional loss payee .and Borrower further
      agrees lo generally assign rights to insurance proceeds to the hoider of the Nole up lo the amount of lhe
      ou~•tanding loan balllnce.
               In the event of loss, Borrower shall give prompt notice lo the insurance carrier 1111d Lender, Lender may
      make pmof or .loss it not made promptly by Bortower. Unless Lender and Bormwet otherwise agree in
      writing, any insurance proceeds. whether or not the underlying in•uranl:C was required l>Y Lender, shall be
      applied to resl(>ralion or reJ)alr of the Propert]I, if tbe restoration or repair is C(Onomically feasible lilld
      Lendei's SC(Urily is not lessened. Puring such repair and restol'l!tion perioo, Lendet shall have the iigbl IO hold
      such msu11mce proceeds unlll Len(ler has had an opportnnily to inspect such Property tQ ensure the work ha.•
      been completed 10 Lender's satisfaction, prQvided that such inspection shall be underta~en promptly; Lender
      may disburse proceeds for the repairs and restol81ion in a single :payment or in a seriilS of pl'Ogress paymtnls
      as the work is completed. Unless an agreement is made ln writing or Applicable Law requires inleiest 10 be
      paid on such insurance proceeds, Lender shall not be required to pay Borrower any interest or earnings on
      such proceeds. l'ellS f(lr public adjusters. or .oilier th.ird panles, retained by Borrower Shall not be paid out or
      the insurance proce¢dq and shall be the sole obligation of Borrower. If the reswration or repair is not
      economically fwihle or Lender's security would be lessened, the insurance proceeds shall be applied to tbe
      sums secured by this $C(Urity InslfUlllen~ whether or not then due, with lhe excess. if any, paid 10 Borrower.
      Such insurance proceed.~ shall be applied in the order provided for in Sec1ion 2.
        ··· · · •oimwer ca1;!andons the Property, Lender may file, negotiate and settle any available insurance claim
                  "·     tters.1f Borrower does not respond within 30 days to a notice from Lender that the insurance
                              tQ seltle a .claim; then Lender may negotia1e and sollle the .clalm. The 30·day perioo will
                             111tce is given. In either event, or If Lender acquires lhe Propeny under Section 22 or
                               · ereby assigns to Lender (a) Bormwer's rights IO any insurance proceeds in an amount
                                  unt• unpaid under th.e Note or this Secoril;y lnstrurnen1, and (b) any olher of Borrower's
                                 right to any refund or unearned premtums paid by Borrower) under all insurance policies
      cl!i'lm!ll'~·~· insofar as such rights are applicable to the coverage of the Property. Lender may use
      the insurance proceeds ei1her .to repair or restore the Property or to pay amounts unpald under the Note .or this
      $ecurii;y Instrument, whether or not then d~
               6. Occupancy. Borrower shall occupy, establish, and use the Propertjl as Borrowe~s principal residence
      within 60 .days afler the execution of this Security .lnstrurnenl and shall continue lo occupy the Propertjl as
       Borrowe~s principal residence for at least one year after the date of occupancy, unless Lender otherwise
      agrees in writing, which consent shall not be unreasonably withheld, or unle1<• exlenuating cireumstanees exist
       whieh. are beyond Borrower's control.
               7. PreservaliOn, Maintenance and Proteclion llf th~ Property; Inspections. Borrower shall noi
       destroy, damage or irnpalr the Property, allow the Property to <leleriotate or commit waste on the Property.
       Whether or no!Borrower is residing in 1he l'roperty, Borrower shall nlainlllin the l'roperty in order to prevent
       the Property from deteriorating or decreasing in value due wits condition. Unless it is detennined pursuan1 to
       Section 5 tha.I repair or restoration is not ooollomiclllly feasible, Bonower shall promptly repair the Propeity if
       damaged to avoid further lleleriorat)Pll ot damage. If inS!l.rlillCC or Condemna1ion proceeds are pald in
       connootion wilh damage 10, or the. laking of, the Property, Borrower shall be responsible for repalring or
       restoring the Property only if tender has rel.eased proce~ fpr such purposes. Lender may disburse proceeds
       ror 1he repairs and restoration in a single payment or in a series or ~rogress payments as the work Is
       completed. IC the insurance or condemnation proceeds are not sufficient 10 repalr or res!Ore the Pmperty,
       Borrower is not relieved o( Borrower's obligation Cot 1he completion of such repair or restol'tltion.



                                                                                                 klltt•~
                                 OHL (09/02)                Page 7 of 16
                                                                                                  v         F~311D5    1101
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1022 Page 49 of 57



                                                                                                                         12619

                                                                                  DOC ID t: 0008768258412004
             Lender or its agent may ml!ke reasonable en!ries ufl(lll and inspections of the Property.. If i! has
      reasonabl.e cause, Lender may inspect the interior of the improvements on the Property. Lender shall give
      Borrower .notice at the tixite or or pt;ior to such an interior inspection specifying such reasonable cause.
             8. Borrower's Loan ApplioaUon. Borrower shall be in default if, during the Loan application process,
      Borrower or any persons or entities acting at the direction of B01TOwer or with Borrower's kllowledge or
      consent gave materially false, misleading, or inaccurate infonnation or snuemenlS to LeMer (qr failed to
      provide Lender with material infonnation) in connection with the Loan. Material representations include, but
      ani not limited to, representations concerning Borrower's occupancy of the Property as Borrower's principal
      residence.
             9. Prote<:tion of Lender's 1'.nteresl In the Properly and Rights Under Ibis Security Instrument. If (a)
      llQlTOwer fails to perform the covenants and agreements contained in this Security Instrument, (b) there is a
              proceeding that might significantly llffoct Lend.or's intcre!lt in the !'roperty andlor rigllls. under this
             • lnsuurn.ent (s\lllh as a proceeding in bankruptcy, prooote, for condemnation or fort:eiture, for
                    1 of a lien which may attain priori!y over this Security Ins.trument or t(l enforce laws or
                      or (c) Borrower has abandoned the Property, then Lendet may do and pay for whatever is
                       apprqpriale to protect Lender's interest in the Property and righ~• undet this Security Instrument,
                               and/or assessing the value of Ille Property, and securing andlor repairing the Property.
                               Include, but are not limi~ IQ: (a) paying any sums secured by a lien which has priority
                                   ment; (b) appearing in col)l'I; and (c) paying teasonable auomeys' fees to proteet its
                                    11!'1dlor rights under this Secl)rity Inslr\lment; 'including. I~• secured JIOSition in a
                                   Securing the Property inc.ludes• but is not limiled 10, entering the Property to make
                                '~place or board up doolS and windows, drain water from pipes, eliminate building or
                                or dangerous conditions. and have utilities turned on Qt qff. Although Lender may take
                                    9, Under .does not have to do so and is not under any duty or obliga~on to dO SQ.1'
                                        no liabillty for nottaking uny or all actions authorized under this Section 9.
                       · ·~~d by Lender under lhis Section 9 shall become additional debt of Borrower secured
       by this Se®ritY 1\ISlfument. These amounts shall bear interest at !he Note rate from tho 'date of. disbutsernent
       and shall be payable, with such interest, upon notice from Lender 10 Borrower requesting payment.
             If this Security Instrument is On a leasehold, Borrower shall comply with all the provisions .of the lea.<;e.
       If Borrower ai:quin:.~ fee title to lhe Property, the leasehold. and lhe fee title shall not merge unless Under
       agrees to the merger in writing.
             IO, Mortgage JllSUrance. If Lender required Mortgage Insurance as a condition of making lhe Loan,
       Borrower shall pay the premiums required to maintain the Mortgage Insurance in effect. If, for any rea<JOn, the
       Mortgage Insurance coverage required by Lender ceases to be available from the mortgage insurer that
       previously provided such insurance and Borrower was required to make separately designated payments
       toward the premiums for Mortgage Insurance, Bom>wer shall pay the premiums required to obtain. coverage
       substanrially. equivalent to the Mortgage Insurance previously in effect, at a .cost substantially equivalent to the
       cost to Botrower of tile Mortgage Insurance previously in effect, from an alternate mortgage insurer selected
       by Lender. If substantially equivalent Mortgage Insurance coverage is not available, Borrower shall contlnue
       to payto Lender the amount of the separstely de.•lgnated payment• that were due when lhe insurance coverage
       ceased to be in effect. Lender will accep~ use and retain the.•e paymenL• as a non-refundable loss reserve in
       lieu of Mortgage lnsumnce. Such loss reserve sh;lll be non-refundable, notwilhstandlng the fact lhat the Loan
       is ultimately .pai.d in full, ljnd Lender shall not be required to pay Borrower a!\y interest or eat!lings on such
       lo~• reserve. Lender can no longer require loss reserve payment' if Mortgage Insurance coverage (in the
       amo.uo.1 end ror the peri9d that Le)lder requires) provided by !Ill insurer $elected by Lender again becomes
       availa!>le. ls obtained,.and Lender reqt)ires separately designated payments toward the premiumsforMortgage
       Insurance. If Lender required Mortgage Insurance as a condition of makin!l the Loan and Borrower was
       required lO make separa1ely designated payments toward the premiums for Mortgage Ins                         Borrower


       ~-6A(CAI (0207)           CHL(OS/02)
                                                            Page8of18
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1023 Page 50 of 57




                                                                                DOC ID i: 000871J8258412004
                          uim< required to q;aintain Mortgage Insurance in effect, or 10 provide a non-refundable Jos.~
                                requirement for Mortgage Insurance ends in aceordalice with any written agreement
                                Lender providing fur such \ef!llination or unul termination is required by Applicable
                                 tion JO affects.Borrowefs obligation to pay interest at the rate provided in the Note.
                                 e reimburses Lender (or any entity that purchas"'! lhe Note) for certain losses it may
                               not.repay the Loan as agreed. Borrower is not a party to the Mortgage Insurance.
                              s evaluate their total risk on all such insurance in fon:efrom time to time, and may enter
                            ·Tether parties that share or modify their risk, or reduce losses. These agreements are on
                            ~that are satisfactory to the mortgage insurer and the other party (or parties) to theS\\
                                ements may require the mortgage insurer to make payments using any source of funds
                               rer may have available (which may include funds obtained from Mortgage Insurance

                                      •l!*m•nts, Lender, any purchaser of the Nole, another insurer, any r¢msuret, any
                                   diate or any of 1he foregoing. may receive (directly 111 indirectly) amount' that derive
                                     terized ~') a por!ion of Boirower's paymeot&for Mortgage Insurance, in exchange for
                                     e mortgage insurer's risk, or redueing losses. tr such agreement provide.q that an
                                      a share of the insurllr's risk in exch11rtge for a share of the premiums paid to the
                                     is often termed "captive relnsurance." Further:
                                        enlS. Mil not affect the amounts lhat Borrower bas 11grccd to pay for Mortgage
                                               ot the Loan. Such al!f01'ments Mii not inc~ the amount Borrower will
                                             alld they will not cn.tlUe Borrower lo any refund,
                                          Jt.IS will not affect the rights Borr0wer has • U any • with tesj'l\let to the
                                       e!"W IJ(lmeoWnllfll Ptoteetion ,.\ct or 1!198 or any Jilher law. These tights may
                                              l\tl'lllln disclosures; to request and obtain can:cellalion of the Morlgage
                                                 e Insurance terminated aulomali@lly, and/or to l't\Ceivc a refund or any
                                                 ...at were unearned at the time of such cancellation 1>r ten11ination.
                                        Miscellaneous Proceeds; Forrelture. All Miscellaneous Proceeds are hereby
      assigned to        Sliall'l:lltpaid lo Lender.
            If the Pmperty is damaged, such Miscellaneous Proceeds shall be applied to restoration or repair of the
      Property, .ifthe restotallon or repair is economically feasible and Lender's security is not lessened. Dllring such
      repair !llld restoration period, Lender shail have the right to hold such Miscellaneous Proceeds until Lender has
      had an opportunity to inspe-01 such Property to ensure the work has been compleled to Lender's satisfaction,
      provided that such inspection shall be undertaken promptly. Lender may pay for !he repairs and restoration in
      a single disbursement or in a series of progress payment' as the work is completed. Unless an agreement is
      made in writing or Applicable Law requires .interest to be paid on such Miscell11rteous Proceeds, Lender shall
      not be required to pay Borrower any interest .or earnings on such Miscellaneous Proceeds. lf the resioration or
      repair is not economically feasible or Lenders security would. be lessened, the Miscellaneous Proceeds shall
      be applied to the sums secured by this S_ecurity Insiroment, whe1her or not then due, with the excess, if any,
      paid to .Borrower. Such Miscellaneous Proceeds shall be applied in the order provided for in Section 2;
            In the event of a iotal taking, destmctiOll, or loss in value of tbe Propeny, the Miscellaneous Proceeds
      shall be applied to the sums secured by this Security lnstrnmen~ whether or not then due, with the excess, if
      any, paid to. Borrower.
             In the event of a partial taking. de•tmc\ion, or loss in value o( the Propeny in which the fair markel value
       of the Property Immediately before the. partial taking, destmclion. Qr loss in value· is equal IO or greater than
       !he amount of the sums secured by !his Security Instrument immediately before the partial taking. destruction,
       or loss in value, unless Borrower and I.ender otherwise agree in writing, the sums secured by this Security




      0,.-llA(CA)(0207)         CHL (0911!2)
                                                           Page9of16
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1024 Page 51 of 57


                                                                                                                               12621

                                                                                    DOC ID ti 0008768258412004
       Instrument.shall be. reduced by lhe .amount of the Miscellaneous Proceeds.multiplied by the following rrac.tion:
       (a) the total amount of tbe sums secured imllledia1ely before the partial taking, destruction, or loss in value
       divided by (b) lhe fair mar~et value of lhe Property immedil!lely befpre tile partial taking, destruction, or loss
       in value. Any balilnce shall be paid t9 l>onower.
             In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value
       of the Property immediately before the partial taking, destruction, or lo.~s in value is less than the amount of
       the sums secured immedialely before the partial taking, destruction, or loss in value, unless Borrower and
       Lender otherwise agree in writing, the Miscellaneous Proceeds shall be. applied to the sums secured by this
       Security ln.~trument whether or not the sums. are then due.
             ff the Property is abandoned by Borrower. or lf, afulr notice by Lender ·to Borrower that the Opposing
       Party (u.~ defined in the next sentence) offers to make an awa1d to settle a claim for damages, Borrower fails lb
       respond IO Lender within 30 days afulr the date the notice is given, Lender is authorized to collect and apply
       the Miscellaneous Proceeds eitller to tel!IOration or repair of tile Property or to the sums secured by this
       Security Instrument, whether or not then due. "Opposing Party" means the lhird party that owes Borrower
       Miscellaneous Proceeds or the party against whom Borrower ho.~ a right of action in regard to Miscellaneous
       Proceeds.
             Borrower shall be in default if lilly action or proceeding, whelher civil or crimlruil. is begun tha~ in
       ~s judgment, could result in fotfi;irure of the Prop¢rty or other material imPairn!ent of Lenders in1etes1
       in:~l'llil'MY lir rights under !his Security Jns1t11men1. Borrower can cure SUtb a default and, if acceletation
                       rclmtate as provilled in Section 19, by causing the action or proceediug lo be dismissed with a
                      ·!l.Alnder's judgmen~ precludeS forfeirure of the Property or other mllterial impainnent of tender's
                         il:'roperty or rights under this Security Instrument. 'J'he proceeds of any award or claim for
                             · uributable to the impairment of Lendets inlerest in the Prtlpony are hereby assignod and

                               us Proceeds that are not applied to J$10llltion or repair of the Property shall be applled in
                            for in.Section 2.
                           er Not Rel~ed; Forbearance By Lender Not a Waiver, Extension of the time for
       ~tef'modilication of .amortiZl!tion.of the •um.• secured by lhis Security Jnsu:µment granled by Lender to
       Borrower or ll!IY Successor in Intere111 of Borrower shall not operate to rcleqse the liability of Borrower or any
       Successors in interest of Borrower. Lender shall not be required to commence proceedings against any
       successor in Interest of Borrower orto refuse to extend time for payment.or otherwise modify amortization. of
       the sums secured by this Security .Instrument by reason of any demand made by the original Borrower or ally
       Successors in lntere.•t of Borrower, Any forbearance by Lender in exercising any light or remedy including,
       without limitation, .Lender's acceptance of paymenL~ from third persons, entities or Succc.'lSors in Interest of
       Borrower or in amounts less than the amount then due, shall not be a waiver of or preclude lhe exercise of any
       right or remedy.
             13. Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower covenanL• and
       agrees lhat Borrowers obligations and liability shall be joint and several. However, any Borrower who
       co-sign.~ this Si:curity !nsltument but does not execute the Note (a "co-signer"): (a) is co..signing this Security
       lns!rUment only to mortgage, grant a11d. convey the co.-signer's interest in the Property under the terms of this
       security instrument; (b) is not personally obligated to pay the sums secured by this Security Instrument; and
       (c) agrees that Lender and any other Borrower can agree lo extend, modify, forbear or make any
       accommodations with regard 10 the terms of lhis Security lnsln!ment .or. the Noie without the co-signe(s
       consent.




                                 CHI. (119102)              Pitge U) of 15
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1025 Page 52 of 57



                                                                                                                               12622

                                                                                          DOC ID j; 0008768258412004
               Subject 10 the provisions of Section J.8, any Successor in Jnterest of Borrower who assume.• Borrower's
      obligatiOns under this Security Instrument in writing, and is approved by tender, shall obtain ali of Borrowefs
       ri111l1S and bllnefits under this Security Instrument Borrower shall not be release<! from Borrower's Obligations
      · ·· ·      llity unc!er !his Securiiy Instrument unless tender agrees lo such re[ease in writing. The covenants and
                     tsofthis Security Instrument shall bind (except as provided in Seclion.20) and benefit the successorl!
             l!Silll!'ls pf Lender.
               l4, l.d!IJll Charges. Lender may charge BotroWer fees for services pet!Onned in connection wilh
               wet't defaul4 for !he purpose of protecting Lender's interest in the Property and rights under this
                    l1111trumen~ including, but not limiled 10, attorneys' fees, properly inspection and valuation fees. In
                           other fee,<;,. the absence of express authority in this Security Instrument to charge a specific fee 10
                             not be construed as a prohibition on the charging of such fee. Lender may not charge fees that
                            rohibitedby this Security Ins1ru111ent or ilY Applicable•Law.
                            an is subject to a law which sets maximum loan charges, and that .law is finally interpreted so
                             t or other loan charges collected or to be collected in connection with. lhe Loan ..ceed the
                               !hen: (a) any such loan charge shall be reduced by the amount necessary to reduce the charge
                              llml1; and (b) any sums already collected from Borrower which exceeded pennitted limits will
                          to Bomiw:er. Lender may choose 10 make this refund by reducing the principal owed under the
                             'Ilg • direcl payment to Bonrower; rf a refund reduces ppllllipal, the reduction will be treated as
                                  .nt without any prepayment charge (whether or not a prepayment charge is provided for
                                 .Borrower's acceptance of ilny such refund made by direct payment to Bonrower will
                                  .otallY right of action. Borrower might hav¢ arlsirtg out of $t!ch overcharge.
                                          tices given by Borrower or Lenc!er in conncclion wilh this Securiiy Instrument must
                                          e tO Borrower in eonnecti<m with this Security lnstn)ment shall be deemed 10 have
                                         t when malled b;y fi'"t class ll!llil or whCI! acwally dcliveretl IP BOO'Owel's notice
                                           means. Notice to any one Borrower S)lall <)onstitute notice to all Borrowers u.nless
                                          sly requires qth~ise. The Mtice ad!lress shall. be the Property Ad!lress unless
        ~Mr~ d<lspted a substitute notice admess by notice to Lender. Borrower .shall promptly notify
        Lender of~we(s.change of address. If Lender specifies a proc:¢ure for rtp9r1ing Borro~r's change of
        add!llss. then Borrower shall only report a change of addres.• through Utat specified l)lll!:edure. There may be
        only one designated notice address under this Security Instrument at any one time. Any notice to Lender shall
       be given by delivering it or by mailing it by first class mail to Lender's address stated herein unless Lender has
        designated another address by notice to Borrower. Any notice in connection with this Securily Instrument
        shall not be deemed to have been given to Lender until actually received by Lender. If any notice required by
        this Security Instrument is also required under Applicable Law, the Applicable Law requirement will satisfy
        the corresponding requiremenl under this Security Instrument.
               16. Governing Law; Severabillty; Rules of Construction, This Security Instrument shall be governed
        by federal law and lhe law of !he jurisdiction in which the Property is located. All rights and obligations
        contained in this Security Instrument are subject 10 any requirements and limitations .of Applicable Law.
        Applicable Law might explicitly or implicitly allow the parties 10 agree by conll'llCt or it might be silent, but
        such silence shall not be construed as a prohibition against agreement by conlnlct. In the event that any
        provision or clause of this Security Instrument or the Note conflicL< with Applicable Law, such conflict shall
        not affect other provisions of this Security Instrument or the Note. which can be given effect without the
        conflicting. provision.
               As used in this Securily ln.<trument: (a) woros of the masculine gender shall mean and include
        corresponding neuter words or woros of the feminine gender; (b) word!; in the singular shall mean and include
        the plural and vice versa; and (c) the woro ·•may" gives sole. discretion without any obligation to rake .any
        action.
                17. Borrower's Copy; Borrower Shall be given one copy of the Note and of this Security In


                                  CHL(OD/02)                  P8'1e 1t of 16
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1026 Page 53 of 57



                                                                                                                         12623
                                                                                 DOC ID .f: OOOB76.B259412004
           18. Transfer of the Property or a Beneficial Interest In Borrower. All used in this Section 18,
     "Interest in the Property" means any legal or beneficial interest in the Property, lnehlding, but not limited to,
     those beneficial interest• t.nmsferreu in a bond for deed, contract for deed. installment. sales contract or escrow
     agreemen~ the inrent of which is the transfer of title by Borrower ata future date to. a purchaser.
           If all or any pan of the Property or any Interest in the Property is sold or l(ansferrecl (or if Borrower is not.
     a natul'!ll person and a beneficial inrerest in Borrower is sold or ttansferreu) without Lender's prior written
     oonsem, Lender may require immediare payment ln full or all sum$ secured bl' this Security JmtromenL
     However, this option shall not be exercised by Lender ihuch.exetclse is ptohibited by Applicable L!lw.
           If I.ender exercises this oplion, Len<ler shall give Borrower notice of accelemtiOl\. The notice shall
     provide a period of not le!!S than 30 d;iys from the date the notice is given in act;otdlm® with Section 15
     within which Borrower must pay 1!11 sul)lS scoured by this Security Insll'l!ment..If :Sorrower fails to pay these
     sums prior to the eipiration of this period, Lender may invoke any remedi¢$c petlllitted bY !his Sllcurity
     Instrum.enl without further notice or d~mand on Borrower.                                              ·
           19. Borrower's !Ught 10 ReillSlale Arter Atceleration. If Borrower meets cenaln conditions, Borrower
     shall have the right to have enforcement of this Security Instrument dis.continued lll any ti me prior to the
     earliest of: (a) five days before sale of the Propert)I pursuant to any power ofSllle contained jn this Security
     lnstroment: (bl such oll!er period us Applicable !,.aw might specify for the renninalion ofBorrower's right to
     reinsl8te; or (c) entry of a judgment cnfoflllng this Security lnsll'lnllent. Those condilio)ls are that Borrower:
     (a) pays Lender all sums which then would be due under this Security Instrument and the Note as if no
     accelem.tion had occurred; (bl cures any defllult of.any other covenani.s or agreemeni.s; (c) pays all e;penses
     incurred in enforcing this Security lnsll'lnllent, •including, but not limiteu to, rellSOnable attorneys• fees,
     property inspection and valuation fees, and other fee,, in.curred for the purpose of protecting Lcnde(s interest
     in the Property and rights under this Security Instrument; and (d) takes such action as U:nder may reJ!,'!Onably
     require 10 assure 1ha1 Lender's interest in the Property mtd right, under this Security Instrument., and
     Borrower's obligation to pay the sums secured by this Security lnstrumenb ~h~ll continue unchanged. Lender
     may require thlil Borrower pay such reinstatement sums •nil expen!ICS in one or lllQte or ll!e following forms.
     as selected by Lender: (a) cash; (b) money order; (c) certified check, bank check, treasurer's check or cashier's
     check, provided any such check is drawn upon an institution whose deposits are insured by a federal agency,
     instrumentality or entity; or (d) Electronic Funds Transfer. Upon reinstatement by Borrower,. this Secilrity
     Instrument and obligations secured hereby shall remain fully effective as if no acceleration had occurred.
     However, this right to reinstate shall not apply in the case of acceleration under Section 18.
            :zo. Sale of Noli!; Change of Loan Service~; Notice or Grievail(e. The Note or a partial interest in the
     Note (IQgelher with this Security Instrument) can be sold one or more li11t¢$c without prior notice to Borrower,
     A sale might result in a change in the entity (known a.< the "Lollll Servicer") that collects PeriOdic Payments
     due under tile Nore alld this Security Instrument and perform.< other mottgall¢ loart servicing obliga!lons under
     !he Note, lhis Security Instroment, and Applicable Law, There also might be oil• 9r more changes of the. Loan
     Servicer unrelared to a Sille of 1.he Note. If there is a change of the Loan S.ervi®r. B.otrower will be •given
     wrinen notice of the change which will slllte the name and a!lrlress .of the n.ew Lean Servicer, the address 10
      which payments should be made and any other information RE.SPA requires in connection with a notice of
      transfer of servicing. If the Note is sold and lheniarter the Loan is serviced by a Loan Servicer other than the
      purcbaser of the Note, the mortgage loan servicing obligations to Borrower will remain with lhe Loan Servicer
      or be transferred to a succe.<sor Loan Servicer and are 001 assumed by the Note puJ:\lhaser unless otherwise
      provided by the Note purchaser.
            Neither Borrower n\)r Lender may commence, join, or be joined to any judicial aciion (as either an
      indMdual litigan1 or the member of a.class) that arises from the oiher party's actions pursuanuo this Security
      lnstroment or that alleges thlll the other party has breached any provision of, or any duly owed hy rea<on .of,
      this Security Instrument, nntil such Borrower or Lender has notified 1he other party (With such notice given in


      . . ..aA(CA) (0207)       CHq09102)                  Page 12 of10
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1027 Page 54 of 57



                                                                                                                        12624

                                                                                DOC ID I: 0008768258412004
         compliance with lite ioqui-ents of Seclion IS) of such alleged breach and afl'onlcd the olhcr pany h..,,10 a
         tcaM>nabJe period after the giving or such notice to lake corrective ac1ion. If Applicable Law provides a time
         period which must elapse beron: certain action can be takon, Iha! lime period will be deemed lO be roaaonable
         for purposea of this paragraph. The notice or occclcra!lon and O)lllOrlWlity lO cure given 10 Borrower puniU8111
         to Section 22 and the notice of acceleration given to lloxrower purslianl lO Section 18 shall be deemed lO
         l!llW'Y the notice and opportunity to take corttetive action provisions or this Section 20.
                21. Hal8rdous Sullslamoo. As used in lhls Section 21: (a) "Hazan!cus Subslanc<a" arc those substances
         defined u toxic or hazardous subnances, pollutanla. or wastes by P.nvironmenlal Law and lhe following
         substances: gasoline. kerosene. olhcr flammable or lOSic petroleum products, lO•ic pesticides and herbicide•.
          volatile solvents, maU>rials containlns esbc3lOS or !ormalddlydc, and radioactive maU>rials; (b)
         "Environmcmal Law" mean• federal Jaws and laws of the jurisdiction where lhc Property hi localt>d lltat relate
         10 hcallh. safely or environmental proieclion: (c) "Environmental Cleanup" inclm any response aclion,
         remedial action, or removal Klien, aa defined in Bnvironmcnlal Law; and (d) an "Environmental Cooditioll'
         means a conditioo Iha! can cauoc, concribute lO, or otherwise criggcr an Bnvironmcntal Cleanup,
                Borrower shall not cauoc or permit the )ll'OSCRCC. use. dispcsal, storage, or release of any Hl!Zllldooo
         Subnances, or tlueaton IO release any Huanlous Substances, on ... in the l'ropeny. Borrower shalt net do, nor
         allow anyone else to do, anything affecting the Property (a) that is in violation of any Environmental Law. (b)
         which creates an Environmental Condidon, or (c) which. due IO the presence, use, or releuo or a Hazardous
         Substance. creaia a condition 1ha1 adversely affects the value of the Property. The preceding lwo sentences
         shall not apply 10 the presence. use. or •ton>ge on the Properly or small quantities of Hv.anlous Subs-
          lhBI are generally rccoaniz<d lO be appropriate 10 normal residential u..., and to maintenance of the Property
          fmoluding, but not limited lO, hazardous substances In consumer products).
                Borrower •hall promptly give Lender wriuen nclice of (a) any investlgalion. claim, demand. lawsuit or
          other aotion by any governmental or regulatory agency or private part)' involvins 1he Property and any
          Hazatdou• Subsianoc or Environmental Law of which Borrower has actual knowledge, (b) any llnvironmental
          Condition, including but not llroitcd ID. any spilling, leaking. discharsc. release or threat or relcaac of any
          HIZllllous Sub81ance, and (c) any condidon eaused by the presence, use or release of a Hazardous SubsUlnce
          which adversely affcots the value or the Property. If Borrower learns, or ls notined by any governmental or
          regulatory aulltority, or any private pany, that any iemoval or other remediation or any Hawdous Substance
          affec1ing the Properly is necCSW}'. Bonnwcr sllall promptly take all neccs5111Y rcrocdlal action• in aocordancc
          whh Environmental Law. Nothing herein shall create any obligation on Lender for •n Environmental Cleanup.

              NON-UNIFORM COVllNANJ'S. Borrower and Lender funher covenant and asree as follows:
              ll. Accelersllon1 Remedies. Lender shall give noUce to Borro- prior to aa:denitlon following
         Borrower's blUdl of any covenant or agreement In this Security lnslnunent (hat not prior IO
         acoeleraUon under Section 18 unless Applicable Law pn>•ldes olhenrise). The nollce &ball specify: (a)
         the del'aull; (b) lbe acUon required to cure lbe de1'aul11 (c) a dale, nol 1'"8 than 30days from the dale the
         notice ii pen to Borrower, by which the default mus! be cured; and (d) th•I faUure lo cure tho default
         on or before the dale &pecif"ied In the notice 11111J1 result ln aceelerallon or the IUDIS M!Cllnd by thlo
         Se<Urlty lnslnunenl and .... or the Properly. The nolloe shall furtlter Inform e..........r or the right to
         nlnstale .n.r •wlerallon •nd the rigltl to bring a court aclion to lllHrl the a o n - of a default
         or any other delenoo or Borrower to awleralioo and sale. lf the default is not cured on or before Ille
         dale specitled in lhe notice, Lender 11 its opllon may require lmmedlale payment in run of
         aU liW1l8 secured by Ibis Seairity Instrument wilhoul llutbor denumd and moy Invoke Ille power or sale
         and any olhor rtmedles permillld by Applicable Law. Lender slrall be entitled to collect 1111 expenses
         incwred In pursuing the remedies provided In this Secllon 22, lndudln1, bul uol Umited ID, reuonabte
         attorneys' rem add costs of Ude evidence.



                                  CllL (991112)             PIQ•13of10
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1028 Page 55 of 57




                                                                                    DOC ID f: 0008768258412004
              If Lender invokes the power        or sale, Lender shall execute or rause Trustee to execute a written
         notice of lbe occumnce of an event or default and or Lender's eltctlon to aU&e the Property to be sold,
         Trustee shall muse Ibis nolice to be recorded In each county in which any part or Ille Properi, is
         !orated. Lender or TnlAlee shall mall copies or lbe notice as proscribed by Applicable Law to Borrower
         and to the other persons prucribed by Applicable Law. Trustee shall give pullllc notice or sate to the
         persons and In the manner prescribed by Applkable Law. After the time required by Applicable Law,
         Trustee, wilboul demand on Borrower, shall sell lbe Properly •I public aucllou to lhe blgllesl bidder at
         the lime and place and under Ibo terms dftignated In lbe nodce or sale In one or mora paoeeb sud In
         any ordtr Trualee delermlnco. Trustee may postpone ate or all or any parcel ol lbe Property bJ pullllc
         annolUICl1llleRI at lbe lime and pla<e or any premusly ICbeduled sale. Lender or lls deslgnee may
         purcbllse lbe Property at any sate.
               Trustee sboll deliver to the pnrcbaser Tnntre's deed .....,,eytaii lhe Properl7 wllbont any co<enanl
         or warranl)', expressed or Implied. Tiie recitals In lbe Truatee's dtocl shall be prima fade evidence or the
         truth or the statemenls made therein. Trustee •boll apply the,,_.,. or lhe sale In Ille followl111 order:
         (aJ to all expomu or lbe sale, Including, but not Hodted to, reasonable Trustee's and attorne,s' Illes; (bJ
         to all sums secured by Ibis Security lnslrwru!nt; and (•) any -                lo the person or penons leBllllY
         enliued to It.
               23. Ra:onveyanao. Upoo payment of all sums SCCUICd by lhis Security lnSlnlmen~ Lender shall request
         TNstee to rcc<lllvey Ille Property and shall swrender this Seaulty lns!Nment and all notes cvidenoing debt
         secured by lhis Security Instrument 10 Trusice. Trustee shall reconvey lhe Propeny witllout Wlllf8ftly IO !he
         person or ptrliOllS legally entitled 10 it. Lender may charge such pc!IO!l or pe!IO!ls a rcuonable fee for
         rcconveying lhe Property, but ooly if !he ree is paid 10 a third party ('"cl1 as lhe Tlll!llee) for sel\'iccs rcndc1ed
         and the charging oflhe fee is pennined under Applicable Law. Jr !ho fee charged docs not exceed lhe ree set
         by Applicable Law, lhe fee is oonclusively presumed 10 be reasonable.
               24. Substitute Trustee. Lender, at its option, may from lime 10 lime appoint a sueeessor lruslce lO any
         Trwllcc appoin!Od hereunder by an instrumenl executed and aelmowlcdged by U:nder and IOCorded In lhe
         olfrce of lhe Reeonlcr or lhc county in which the Property Is loc11ed. The instrument shall con1ain lite name of
         Ille original lender. Trustee and Borrower, lhe book and page where lhis Seaulty lnslNment is ~ and
          the name end address of !he sucoessor truslee. Wilhoul conveyenoe of the Property. the SUCCe$$0f ltUsloe ahAll
         suc<eed lO all tho liUe, poweis and duties confcm:d upon lhe Tl\lilee herein and by Applicable Law. This
         procedure for substitution of trustee shall govern to lhe exclusion of all other provisions for substirulion.
               lS. Stat.emenl or Obligation Fee. Lender may collect a fee not to exceed the rnu.imum amount
         pennit!W by Applicable Law for furnishing lhe stalm11Cl1t of obligation as provided by Section 2943 of lhe
         Civil Code or California.




         ~4A(CA) (0207)             CHL(ot/02)                p_,14cf1S
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1029 Page 56 of 57



                                                                                                           12626

                                                                           DOC ID i: 00(}8768258412004
            BY SIGNING BELOW, Borrower accepts and agrees to the term•. and covenants contained in this
       Security lns11Umen1 and in any Rider executed by Borrower and recorded with it.

       Witnesnes:




                                                ~~~~~~~~~~~~~~<~~)
                                                                -Bonowcr



                                                ~~~~~~~~~~~~~-<Seal)
                                                                                                   ~sorrower




                                                   Page 15of1G
       --6A(CA) (0207)       OHL(091D2)                                                   fOJlll   3005 1/01
Case 3:17-cv-00050-JLS-MDD Document 37 Filed 11/26/18 PageID.1030 Page 57 of 57


                                                                                                                               12627

                                                                                      DOC ID t; 0008768258412004
      State of California       \,.. ,
      County or     5a.Ji.l·     11}1~0                                                  } ss.

      On~ d,"( I OlO"OS'                                 beforeme,          f<JM C.   P11-AM   1   IJefl(;:t/eq PuJot'c
                                                                                                       personally appelt!'Cd
                                                                                                                               1




                                                                                                • persona"y bl01l'R me'¢


      (                me on the ba<i• of satisfactory evidence) to be the person(s) whose name{l!)-Ware subscribed to
      the w t        s1mment and acknowledged to me that helill!olthey executed thu same in bli!R!er/their authorized
      CBP!!City(ie.<), and that by tnslhM/their signature(!<) on the instroment the person(s) or !he entity upon behalf of
      which the peraon(s) acted, executed the lnslrllmenL

      WITNESS my hand and official seal.




                    J..
                    •
                    llJ
                            ·
                                      KIM C. PHAM
                                     Comtn. I 1353469
                                   HOf.AftYP.UBtre ·CAl~ORHIA
                                      Cav11ty of Safi ·tJlfOD -
                                                                (
                                                                (I)
                                 Mt Comm. bilh111'ptilll;200& ..._




                                                                                                    lnlu~-1hr-"
       0.,-eA(CA) (02071        CHL(OS/02)                            Page 16 ol t6
                                                                                                      ~3a051/01
